Name: Commission Regulation (EC) No 195/94 of 12 January 1994 amending Annexes I, II, III, V, VII, VIII and IX to Council Regulation (EEC) No 3030/93 on common rules for imports of certain textile products from third countries
 Type: Regulation
 Subject Matter: cooperation policy;  international trade;  leather and textile industries;  trade policy
 Date Published: nan

 No L 29/12 . 2 . 94 Official Journal of the European Communities I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 195/94 of 12 January 1994 amending Annexes I, II, III, V, VII, VIII and IX to Council Regulation (EEC) No 3030/93 on common rules for imports of certain textile products from third countries Whereas the measures provided for in this Regulation are in comformity with the opinion of the Textile Committee, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, HAS ADOPTED THIS REGULATION:Having regard to the Council Regulation (EEC ) No 3030/93 of 12 October 1993 on common rules for imports of certain textile products from third countries ( J ), as amended by Commission Regulation (EC) No 3617/93 ( 2 ), and in particular Article 19 in conjunction with Article 17 thereof, Whereas the Commission has negotiated with Albania , Armenia, Azerbaijan, Belarus, Georgia, Kazakhstan, Kyrgyzstan, Latvia , Lithuania, Moldova, Mongolia , the Russian Federation, Slovenia , Tajikistan, Turkmenistan, Ukraine and Uzbekistan bilateral agreements on trade in textile products; Whereas the Commission has negotiated with Romania and Bulgaria additional protocols on trade in textile products to the Europe Agreements; Whereas the Council has decided by decision of 20 December 1993 to apply these 19 agreements or protocols to the Europe Agreements on a provisional basis; Whereas modifications have been introduced in the combined nomenclature applicable from 1 January 1994; Whereas it is therefore neccessary to amend the Annexes to Regulation (EEC) No 3030/93 to take into account the decision of the Council on the provisional application of the 19 agreements and protocols and the modifications of the combined nomenclature; Article 1 Annex I to Regulation (EEC ) No 3030/93 is replaced by Annex I to this Regulation. Annex II to Regulation (EEC ) No 3030/93 is replaced by Annex II to this Regulation . Annex III to Regulation (EEC) No 3030/93 is replaced by Annex III to this Regulation . Annex V to Regulation (EEC ) No 3030/93 is replaced by Annex IV to this Regulation . Annex VII to Regulation (EEC) No 3030/93 is replaced by Annex V to this Regulation . Annex VIII to Regulation (EEC) No 3030/93 is replaced by Annex VI to this Regulation. Annex IX to Regulation (EEC) No 3030/93 is replaced by Annex VII to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (') OJ No L 275 , 8 . 11 . 1993, p . 1 . (2 ) OJ No L 328, 29. 12. 1993, p . 22 . No L 29/2 Official Journal of the European Communities 2 . 2 . 94 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 January 1994. For the Commission Leon BRITTAN Member of the Commission 2 . 2 . 94 Official Journal of the European Communities No L 29/3 ANNEX I 'ANNEX I PRODUCTS REFERRED TO IN ARTICLE 1 ( ») 1 . When the constitutive material of the products of categories 1 to 114 is not specifically mentioned, these products are to be taken to be made exclusively of wool or of fine hair, of cotton or of man-made fibres ( 2 ). 2 . Garments which are not recognizable as being garments for men or boys or as being garments for women or girls are classified with the latter. 3 . Where the expression "babies ' garments" is used, this is meant to cover garments up to and including commercial size 86 . GROUP I A Category CN code Description Table of equivalence pieces/kg g/piece ( 1 ) (2 ) (3 ) (4 ) ( 5 ) 1 5204 11 00 Cotton yarn, not put up for retail sale 5204 19 00 5205 11 00 5205 12 00 5205 13 00 5205 14 00 5205 15 10 5205 15 90 5205 21 00 5205 22 00 5205 23 00 5205 24 00 5205 25 10 5205 25 30 5205 25 90 5205 31 00 5205 32 00 5205 33 00 5205 34 00 5205 35 10 5205 35 90 5205 41 00 5205 42 00 5205 43 00 5205 44 00 5205 45 10 5205 45 30 5205 45 90 5206 11 00 5206 12 00 5206 13 00 5206 14 00 5206 15 10 5206 15 90 5206 21 00 5206 22 00 5206 23 00 5206 24 00 5206 25 10 (') Covers only categories 1 to 114, with the exception of Albania , Armenia , Azerbaijan, Belarus, Georgia , Kazakhstan , Kyrgyzstan, Latvia, Lithuania, Moldova, Mongolia , Tajikistan , Turkmenistan, Ukraine , Uzbekistan and Vietnam for which categories 1 to 161 are covered and of Bulgaria, the Czech Republic, Hungary, Poland, the Russian Federation, Romania and the Slovak Republic for which categories 1 to 123 are covered . In the case of Bulgaria , the Czech Republic, Hungary, Poland, Romania and the Slovak Republic categories 115 to 123 are included in Group III B. ( 2 ) In the case of Albania , Armenia , Azerbaijan, Belarus, Georgia , Kazakhastan, Kyrgyzstan , Latvia , Lithuania , Moldova, Mongolia , Tajikistan, Turkmenistan, Ukraine, Uzbekistan and Vietnam the products covered by each category are determined by the CN codes . Where there is an "ex" symbol in front of a CN code, the products covered in each category arc determined by the scope of the CN code and by that of the corresponding description . No L 29/4 Official journal of the European Communities 2 . 2 . 94 ( 1 ) (2 ) ( 3 ) (4 ) (5 ) 1 5206 25 90 (cont 'd) 5206 31 00 5206 32 00 5206 33 00 5206 34 00 5206 35 10 5206 35 90 5206 41 00 5206 42 00 5206 43 00 5206 44 00 5206 45 10 5206 45 90 ex 5604 90 00 2 5208 11 10 Woven fabrics of cotton, other than gauze, terry fabrics, narrow 5208 1 1 90 woven fabrics, pile fabrics, chenille fabrics, tulle and other net 5208 12 11 fabrics 5208 12 13 5208 12 15 5208 12 19 5208 12 91 5208 12 93 5208 12 95 5208 12 99 5208 13 00 5208 19 00 5208 21 10 5208 21 90 5208 22 1 1 5208 22 13 5208 22 15 5208 22 19 5208 22 91 5208 22 93 5208 22 95 5208 22 99 5208 23 00 5208 29 00 5208 31 00 5208 32 11 5208 32 13 5208 32 15 5208 32 19 5208 32 91 5208 32 93 5208 32 95 5208 32 99 5208 33 00 5208 39 00 5208 41 00 5208 42 00 5208 43 00 5208 49 00 5208 51 00 5208 52 10 5208 52 90 5208 53 00 5208 59 00 5209 1 1 00 5209 12 00 5209 19 00 5209 21 00 5209 22 00 5209 29 00 5209 31 00 5209 32 00 5209 39 00 2 . 2 . 94 Official Journal of the European Communities No L 29/5 ( 1 ) (2 ) (-3 ) (4) ( 5 ) 2 5209 41 00 (cont'd) 5209 42 00 5209 43 00 5209 49 10 5209 49 90 5209 51 00 5209 52 00 5209 59 00 5210 1110 5210 1190 5210 12 00 5210 19 00 5210 21 10 5210 21 90 5210 22 00 5210 29 00 5210 31 10 5210 31 90 5210 32 00 5210 39 00 5210 41 00 5210 42 00 5210 49 00 5210 51 00 5210 52 00 5210 59 00 5211 11 00 5211 12 00 5211 19 00 5211 21 00 5211 22 00 5211 29 00 52113100 5211 32 00 5211 39 00 5211 41 00 521142 00 5211 43 00 5211 49 11 5211 49 19 521149 90 5211 51 00 5211 52 00 5211 59 00 5212 11 10 5212 11 90 5212 12 10 5212 12 90 5212 13 10 5212 13 90 5212 14 10 5212 14 90 5212 15 10 5212 15 90 5212 21 10 5212 21 90 5212 22 10 5212 22 90 5212 23 10 5212 23 90 5212 24 10 5212 24 90 5212 25 10 5212 25 90 ex 5811 00 00 ex 6308 00 00 No L 29/6 Official Journal of the European Communities 2 . 2 . 94 ( 1 ) . ( 2 ) ( 3 ) (4 ) ( 5 ) 2 (a ) 5208 31 00 (a ) Of which : c^no *!i ! 1 Other than unbleached or bleached 520o 32 1 3 5208 32 15 5208 32 19 5208 32 91 5208 32 93 5208 32 95 5208 32 99 5208 33 00 5208 39 00 5208 41 00 5208 42 00 5208 43 00 5208 49 00 5208 51 00 5208 52 10 5208 52 90 5208 53 00 5208 59 00 5209 31 00 5209 32 00 5209 39 00 5209 41 00 5209 42 00 5209 43 00 5209 49 10 5209 49 90 5209 51 00 5209 52 00 5209 59 00 5210 31 10 5210 31 90 5210 32 00 5210 39 00 5210 41 00 5210 42 00 5210 49 00 5210 51 00 5210 52 00 5210 59 00 5211 31 00 5211 32 00 521 1 39 00 5211 41 00 5211 42 00 5211 43 00 5211 49 11 5211 49 19 5211 49 90 5211 51 00 521 1 52 00 5211 59 00 5212 13 10 5212 13 90 5212 14 10 5212 14 90 5212 15 10 5212 15 90 5212 23 10 5212 23 90 5212 24 10 5212 24 90 5212 25 10 5212 25 90 ex 581 1 00 00 , ex 6308 00 00 2 . 2 . 94 Official Journal of the European Communities No L 29/7 ( 1 ) (2 ) ( 3 ) (4 ) ( 5 ) 3 5512 11 00 Woven fabrics of synthetic fibres (discontinuous or waste) other 5512 19 10 than narrow woven fabrics, pile fabrics ( including terry fabrics ) 5512 19 90 and chenille fabrics 5512 21 00 5512 29 10 5512 29 90 5512 91 00 5512 99 10 5512 99 90 5513 11 10 5513 11 30 5513 11 90 5513 12 00 5513 13 00 5513 19 00 5513 21 10 5513 21 30 5513 21 90 5513 22 00 5513 23 00 5513 29 00 5513 31 00 5513 32 00 5513 33 00 5513 39 00 5513 41 00 5513 42 00 5513 43 00 5513 49 00 5514 11 00 5514 12 00 5514 13 00 5514 19 00 5514 21 00 5514 22 00 5514 23 00 5514 29 00 - 5514 31 00 5514 32 00 5514 33 00 5514 39 00 5514 41 00 5514 42 00 5514 43 00 5514 49 00 5515 11 10 5515 11 30 5515 11 90 5515 12 10 5515 12 30 5515 12 90 5515 13 11 55 15 13 19 5515 13 91 5515 13 99 5515 19 10 5515 19 30 5515 19 90 5515 21 10 5515 21 30 5515 21 90 5515 22 11 5515 22 19 5515 22 91 5515 22 99 5515 29 10 5515 29 30 No L 29/8 Official Journal of the European Communities 2 . 2 . 94 ( 1 ) (2 ) ( 3 ) (4 ) (5 ) 3 5515 29 90 (cont'd) 5515 91 10 5515 91 30 5515 91 90 5515 92 11 5515 92 19 5515 92 91 5515 92 99 5515 99 10 5515 99 30 5515 99 90 5803 90 30 ex 5905 00 70 ex 6308 00 00 3 (a ) 5512 19 10 (a ) Of which: 5512 19 905512 29 10 Other than unbleached or bleached 5512 29 90 5512 99 10 5512 99 90 5513 21 10 5513 21 30 5513 21 90 5513 22 00 5513 23 00 5513 29 00 5513 31 00 5513 32 00 5513 33 00 5513 39 00 5513 41 00 5513 42 00 5513 43 00 5513 49 00 5514 21 00 5514 22 00 5514 23 00 5514 29 00 5514 31 00 55 14 32 00 5514 33 00 5514 39 00 " 5514 41 00 5514 42 00 5514 43 00 5514 49 00 5515 11 30 5515 1190 5515 12 30 5515 12 90 5515 13 19 5515 13 99 5515 19 30 5515 19 90 5515 21 30 5515 21 90 5515 2219 5515 22 99 5515 29 30 5515 29 90 5515 91 30 5515 91 90 2 . 2 . 94 Official Journal of the European Communities No L 29/9 ( 1 ) (2 ) ( 3 ) (4 ) ( 5 ) 3(a ) 5515 92 19 (cont 'd) 5515 92 99 5515 99 30 5515 99 90 ex 5803 90 30 ex 5905 00 70 ex 6308 00 00 No L 29/10 Official Journal of the European Communities 2 . 2 . 94 GROUP I B 0 ) (2 ) ( 3 ) (4 ) (5 ) 4 6105 10 00 Shirts , T-shirts , lightweight fine knit roll , polo or turtle necked 6,48 154 6105 20 10 jumpers and pullovers (other than of wool or fine animal hair), 6105 20 90 undervests and the like, knitted or crocheted 6105 90 10 6109 10 00 6109 90 10 6109 90 30 6110 20 10 6110 30 10 5 6101 10 90 Jerseys, pullovers, slip-overs, waistcoats, twinsets, cardigans, 4,53 221 6101 20 90 bed-jackets and jumpers (other than jackets and blazers ), anoraks, 6101 30 90 windcheaters, waister jackets and the like, knitted or crocheted 6102 10 90 6102 20 90 6102 30 90 6110 10 10 611010 31 611010 35 6110 10 38 6110 10 91 6110 10 95 6110 10 98 6110 20 91 6110 20 99 6110 30 91 6110 30 99 6 6203 41 10 Men 's or boys' woven breeches, shorts other than swimwear and 1,76 568 6203 41 90 trousers ( including slacks ); women's or girls ' woven trousers and 6203 42 31 slacks, of wool , of cotton or of man-made fibres; lower parts of 6203 42 33 tracksuits with lining, other than category 16 or 29, of cotton or of 6203 42 35 man-made fibres 6203 42 90 6203 43 19 6203 43 90 6203 49 19 6203 49 50 6204 61 10 6204 62 31 6204 62 33 6204 62 39 6204 63 18 6204 69 18 6211 32 42 6211 33 42 6211 42 42 6211 43 42 7 6106 10 00 Women's or girls' blouses, shirts and shirt-blouses, whether or not 5,55 180 6106 20 00 knitted or crocheted , of wool , cotton or man-made fibres 6106 90 10 6206 20 00 6206 30 00 6206 40 00 8 6205 10 00 Men's or boys' shirts , other than knitted or crocheted, of wool, 4,60 217 6205 20 00 cotton or man-made fibres 6205 30 00 2 . 2 . 94 Official Journal of the European Communities No L 29/11 GROUP II A ( 1 ) (2 ) ( 3 ) (4 ) (5 ) 9 5802 1 1 00 Terry towelling and similar woven terry fabrics of cotton; toilet 5802 19 00 linen and kitchen linen, other than knitted or crocheted, of terry towelling and woven terry fabrics , of cotton ex 6302 60 00 20 6302 21 00 Bed linen , other than knitted or crocheted 6302 22 90 6302 29 90 6302 31 10 6302 31 90 6302 32 90 6302 39 90 22 5508 10 11 Yarn of staple or waste synthetic fibres , not put up for retail sale 5508 10 19 5509 11 00 5509 12 00 5509 21 10 5509 21 90 5509 22 10 5509 22 90 5509 31 10 5509 31 90 5509 32 10 5509 32 90 5509 41 10 5509 41 90 5509 42 10 5509 42 90 5509 51 00 5509 52 10 5509 52 90 5509 53 00 5509 59 00 5509 61 10 5509 61 90 5509 62 00 5509 69 00 5509 91 10 5509 91 90 5509 92 00 5509 99 00 22 ( a ) 5508 10 19 ( a ) Of which acrylic 5509 31 10 5509 31 90 5509 32 10 5509 32 90 5509 61 10 5509 61 90 5509 62 00 5509 69 00 23 5508 20 10 Yarn of staple or waste artificial fibres , not put up for retail sale 55101100 5510 12 00 5510 20 00 5510 30 00 5510 90 00 No L 29/12 Official Journal of the European Communities 2 . 1 . 94 ( 1 ) (2 ) ( 3 ) (4 ) ( 5 ) 32 5801 10 00 Woven pile fabrics and chenille fabrics (other than terry towelling 5801 21 00 or terry fabrics of cotton and narrow woven fabrics ) and tufted 5801 22 00 textile surfaces, of wool, of cotton or of man-made textile fibres 5801 23 00 5801 24 00 5801 25 00 5801 26 00 5801 31 00 5801 32 00 5801 33 00 5801 34 00 5801 35 00 5801 36 00 5802 20 00 5802 30 00 32 (a ) 5801 22 00 (a ) Of which : Cotton corduroy 39 6302 51 10 Table linen, toilet and kitchen linen, other than knitted or 6302 51 90 crocheted , other than of terry towelling or similar terry fabrics of 6302 53 90 cotton ex 6302 59 00 6302 91 10 6302 91 90 6302 93 90 ex 6302 99 00 2 . 2 . 94 Official Journal of the European Communities No L 29/13 GROUP B ( 1 ) ( 2 ) ( 3 ) (4 ) | ( 5 ) 12 6115 12 00 Panty-hose and tights , stockings, understockings, socks, 24,3 41 61 15 19 10 anklc-socks, sockcttes and the like, knitted or crochetcd , other than pairs 6115 19 90 for babies , including stockings for varicose veins, other than 6115 20 11 products of category 70 6115 20 90 6115 91 00 6115 92 00 6115 93 10 6115 93 30 6115 93 99 6115 99 00 13 6107 11 00 Men 's or boys' underpants and briefs, women 's or girls ' knickers 17 59 6107 12 00 and briefs, knitted or crocheted , of wool , cotton or man-made 6107 19 00 fibres 6108 21 00 6108 22 00 6108 29 00 14 6201 11 00 Men 's or boys' woven overcoats , raincoats and other coats , cloaks 0,72 1 389 ex 6201 12 10 and capes, of wool , of cotton or of man-made textile fibres (other ex 6201 12 90 than parkas ) (of category 21 ) ex 6201 13 10 ex 6201 13 90 6210 20 00 15 6202 11 00 Women 's or girls ' woven overcoats , raincoats and other coats , 0,84 1 190 ex 6202 12 10 cloaks and capes; jackets and blazers , of wool , of cotton or of ex 6202 12 90 man-made textile fibres ( other than parkas ) (of category 21 ) ex 6202 13 10 ex 6202 13 90 6204 31 00 6204 32 90 6204 33 90 6204 39 19 6210 30 00 16 6203 11 00 Men 's or boys' suits and ensembles, other than knitted or 0,80 1 250 6203 12 00 crocheted, of wool , of cotton or of man-made fibres , excluding ski 6203 19 10 suits ; men 's or boys ' tracksuits with lining, with an outer shell of a 6203 19 30 single identical fabric, of cotton or of man-made fibres 6203 21 00 6203 22 80 6203 23 80 6203 29 1 8 6211 32 31 6211 33 31 17 6203 31 00 Men's or boys' jackets and blazers, other than knitted or 1,43 700 6203 32 90 crocheted , of wool , of cotton or of man-made fibres 6203 33 90 6203 39 1 9 18 6207 11 00 Men 's or boys' singlets and other vests , underpants, briefs , 6207 19 00 nightshirts , pyjamas, bathrobes , dressing gowns and similar 6207 21 00 articles , other than knitted or crocheted 6207 22 00 . 6207 29 00 6207 91 10 6207 91 90 No L 29/14 Official Journal of the European Communities 2 . 2 . 94 ( 1 ) (2 ) ( 3 ) (4 ) ( 5 ) 18 6207 92 00 (cont'd) 6207 99 00 6208 1 1 00 Women's or girls ' singlets and other vests, slips , petticoats, briefs, 6208 19 10 panties, nightdresses, pyjamas, negliges , bathrobes, dressing gowns 6208 19 90 and similar articles, other than knitted or crocheted 6208 21 00 6208 22 00 6208 29 00 6208 91 11 6208 91 19 6208 91 90 6208 92 10 6208 92 90 6208 99 00 19 6213 20 00 Handkerchiefs , other than knitted or crocheted 59 17 6213 90 00 21 ex 6201 12 10 Parkas; anoraks, windcheaters , waister jackets and the like, other 2,3 435 ex 6201 12 90 than knitted or crocheted, of wool , of cotton or man-made fibres; ex 6201 13 10 upper parts of tracksuits with lining, other than category 16 or 29, ex 6201 1 3 90 of cotton or of man-made fibres 6201 91 00 6201 92 00 6201 93 00 ex 6202 12 10 ex 6202 12 90 ex 6202 13 10 ex 6202 13 90 6202 91 00 6202 92 00 6202 93 00 6211 32 41 6211 33 41 6211 42 41 6211 43 41 24 6107 21 00 Men 's or boys' nightshirts , pyjamas, bathrobes, dressing gowns 3,9 257 6107 22 00 and similar articles, knitted or crocheted 6107 29 00 6107 91 10 6107 9190 6107 92 00 ex 6107 99 00 6108 31 10 Women's or girls ' nightdresses, pyjamas, negliges, bathrobes, 6108 31 90 dressing gowns and similar articles, knitted or crocheted 6108 32 11 ' 6108 32 19 6108 32 90 6108 39 00 6108 91 10 6108 91 90 6108 92 00 6108 99 10 26 6104 41 00 Women's or girls' dresses, of wool , of cotton or of man-made 3,1 323 6104 42 00 fibres 6104 43 00 6104 44 00 6204 41 00 6204 42 00 6204 43 00 6204 44 00 2 . 2 . 94 Official Journal of the European Communities No L 29/1 5 ( 1 ) ( 2 ) ( 3 ) ( 4 ) ( 5 ) 27 6104 51 00 Women 's or girls ' skirts , including divided skirts 2,6 385 6104 52 00 6104 53 00 6104 59 00 6204 51 00 6204 52 00 6204 53 00 6204 59 10 28 6103 41 10 Trousers, bib and brace overalls, breeches and shorts ( other than 1,61 620 6103 41 90 swimwear ), knitted or crocheted, of wool, of cotton or of 610342 10 man-made fibres 6103 42 90 6103 43 10 6103 43 90 6103 49 10 6103 49 91 6104 61 10 6104 61 90 6104 62 10 6104 62 90 6104 63 10 6104 63 90 6104 69 10 6104 69 91 29 6204 11 00 Women's or girls ' suits and ensembles, other than knitted or 1,37 730 6204 12 00 crocheted , of wool , of cotton or of man-made fibres, excluding ski 6204 13 00 suits ; women's or girls ' tracksuits with lining, with an outer shell 6204 19 10 of an identical fabric, of cotton or of man-made fibres 6204 21 00 6204 22 80 6204 23 80 6204 29 1 8 6211 42 31 6211 43 31 31 6212 10 00 Brassieres , woven, knitted or crocheted 18,2 55 68 6111 10 90 Babies ' garments and clothing accessories, excluding babies' gloves, 6111 20 90 mittens and mitts of categories 10 and 87, and babies' stockings, 6111 30 90 socks and sockettes, other than knitted or crocheted , of category ex 61 11 90 00 88 ex 6209 10 00 ex 6209 20 00 ex 6209 30 00 ex 6209 90 00 73 6112 11 00 Tracksuits of knitted or crocheted fabric, of wool, of cotton or of 1,67 600 6112 12 00 man-made textile fibres 6112 19 00 76 6203 22 10 Men 's or boys' industrial or occupational clothing, other than (') ( ! ) 6203 23 10 knitted or crocheted 6203 29 1 1 Women's or girls ' aprons, smock-overalls and other industrial or 6203 32 10 occupational clothing, other than knitted or crocheted 6203 33 10 6203 39 1 1 6203 42 1 1 6203 42 51 6203 43 1 1 6203 43 31 ( 1 ) For Bulgaria the tabic of equivalence 1,6/kg and 625 g/piece applies . No L 29/16 Official Journal of the European Communities 2 . 2 . 94 ( 1 ) (2 ) ( 3 ) (4 ) (5 ) 76 6203 49 1 1 fconftf; 6203 49 31 6204 22 10 6204 23 10 6204 29 1 1 6204 32 10 6204 33 10 6204 39 1 1 6204 62 1 1 6204 62 51 6204 63 1 1 6204 63 31 6204 69 11 6204 69 31 6211 32 10 6211 33 10 6211 42 10 6211 43 10 77 ex 6211 20 00 Ski suits , other than knitted or crocheted 78 6203 41 30 Garments, other than knitted or crocheted , excluding garments of 6203 42 59 categories 6, 7, 8 , 14, 15, 16 , 17, 18 , 21 , 26 , 27, 29, 68 , 72, 76 6203 43 39 and 77 6203 49 39 6204 61 80 6204 61 90 6204 62 59 6204 62 90 6204 63 39 6204 63 90 6204 69 39 6204 69 50 6210 40 00 6210 50 00 62113100 6211 32 90 6211 33 90 6211 41 00 6211 42 90 6211 43 90 83 6101 10 10 Overcoats, jackets, blazers and other garments, including ski suits , 6101 20 10 knitted or crocheted, excluding garments of categories 4, 5 , 7, 13 , 6101 30 10 24, 26, 27, 28 , 68 , 69 , 72, 73 , 74, 75 6102 1010 6102 20 10 6102 30 10 6103 31 00 6103 32 00 6103 33 00 ex 6103 39 00 6104 31 00 6104 32 00 6104 33 00 ex 6104 39 00 ex 6112 20 00 6113 00 90 6114 10 00 6114 20 00 6114 30 00 2 . 2 . 94 Official Journal of the European Communities No L 29/17 GROUP III A (D (2 ) (.3 ) I (4 ) ( 5 ) 33 5407 20 11 Woven fabrics of synthetic filament yarn obtained from strip or the like of polyethylene or polypropylene, less than 3 m wide 6305 31 91 6305 31 99 Sacks and bags, of a kind used for the packing of goods, not knitted or crocheted , obtained from strip or the like 34 5407 20 19 Woven fabrics of synthetic filament yarn , obtained from strip or the like of polyethylene or polypropylene, 3 m or more wide 35 5407 10 00 Woven fabrics of synthetic fibres (continuous ), other than those for 5407 20 90 tyres of category 114 5407 30 00 5407 41 00 5407 42 10 5407 42 90 5407 43 00 5407 44 10 5407 44 90 5407 51 00 5407 52 00 5407 53 10 5407 53 90 5407 54 00 5407 60 10 5407 60 30 5407 60 51 5407 60 59 5407 60 90 5407 71 00 5407 72 00 5407 73 10 5407 73 91 5407 73 99 5407 74 00 5407 81 00 5407 82 00 5407 83 10 5407 83 90 5407 84 00 5407 91 00 5407 92 00 5407 93 10 5407 93 90 5407 94 00 ex 5811 00 00 ex 5905 00 70 35(a) 5407 42 10 (a ) Of which : cIat I t nrt Other than unbleached or bleached 5407 43 00 5407 44 10 5407 44 90 5407 52 00 5407 53 10 5407 53 90 5407 54 00 5407 60 30 5407 60 51 5407 60 59 5407 60 90 No L 29/18 Official Journal of the European Communities 2 . 2 . 94 ( 1 ) (2 ) ( 3 ) (4 ) ( 5 ) 35 ( a ) 5407 72 00 (cont 'd) 5407 73 10 5407 73 91 5407 73 99 5407 74 00 5407 82 00 5407 83 10 5407 83 90 5407 84 00 5407 92 00 5407 93 10 5407 93 90 5407 94 00 ex 5811 00 00 ex 5905 00 70 36 5408 10 00 Woven fabrics of continuous artificial fibres, other than those for 5408 21 00 tyres of category 114 5408 22 10 5408 22 90 5408 23 10 5408 23 90 5408 24 00 5408 31 00 5408 32 00 5408 33 00 5408 34 00 ex 5811 00 00 ex 5905 00 70 36 (a ) 5408 10 00 (a ) Of which : 5408 22 90 Other than unbleached or bleached 5408 23 10 5408 23 90 5408 24 00 5408 32 00 5408 33 00 5408 34 00 ex 5811 00 00 ex 5905 00 70 37 5516 11 00 Woven fabrics of artificial staple fibres 5516 12 00 5516 13 00 5516 14 00 5516 21 00 5516 22 00 5516 23 10 5516 23 90 5516 24 00 5516 31 00 5516 32 00 5516 33 00 5516 34 00 5516 41 00 55 16 42 00 5516 43 00 5516 44 00 5516 91 00 No L 29/192 . 2 . 94 Official Journal of the European Communities ( 1 ) (2 ) ( 3 ) ¢ (4 ) (5 ) 37 5516 92 00 (cont 'd) 5516 93 00 5516 94 00 5803 90 50 ex 5905 00 70 37(a ) 5516 12 00 (a ) Of which: r H Other than unbleached or bleached 5516 14 00 5516 22 00 5516 23 10 5516 23 90 5516 24 00 5516 32 00 5516 33 00 5516 34 00 5516 42 00 5516 43 00 5516 44 00 5516 92 00 5516 93 00 5516 94 00 ex 5803 90 50 ex 5905 00 70 38 A 6002 43 11 Knitted or crocheted synthetic curtain fabric including net curtain 6002 93 10 fabric 38 B ex 6303 91 00 Net curtains, other than knitted or crocheted ex 6303 92 90 ex 6303 99 90 40 ex 6303 91 00 Woven curtains ( including drapes, interior blinds, curtain and bed ex 6303 92 90 valances and other furnishing articles ), other than knitted or ex 6303 99 90 crocheted, of wool, of cotton or of man-made fibres 6304 19 10 ex 6304 19 90 630492 00 ex 6304 93 00 ex 6304 99 00 41 * 5401 10 11 Yarn of synthetic filament (continuous ), not put up for retail sale , 5401 10 19 .. other than non-textured single yarn untwisted or with a twist of not more than 50 turns per metre 5402 10 10 5402 10 90 5402 20 00 5402 31 10 5402 31 30 5402 31 90 5402 32 00 5402 33 10 5402 33 90 5402 39 10 5402 39 90 5402 49 10 5402 49 91 5402 49 99 " 5402 51 10 5402 51 30 No L 29/20 Official Journal of the European Communities 2 . 2 . 94 ( 1 ) ( 2 ) ( 3 ) ( 4 ) ( 5 ) 41 5402 51 90 (cont 'd) 5402 52 10 5402 52 90 5402 59 10 5402 59 90 5402 61 10 5402 61 30 5402 61 .90 5402 62 10 5402 62 90 5402 69 10 5402 69 90 ex 5604 20 00 ex 5604 90 00 42 5401 20 10 Yarn of continuous man-made fibres, not put up for retail sale Yarn of artificial fibres: yarn of artificial filaments , not put up for 5403 jo 00  .5403 20 10 retail sale , other than single yarn of viscose rayon untwisted or 5403 20 90 W' t'1 3 tw ' st not more ^an 250 turns per metre and single ' __ non-textured yarn of cellulose acetate ex 5403 .52 00 5403 33 90 5403 39 00 5403 41 00 5403 42 00 5403 49 00 ex 5604 20 00 43 5204 20 00 Yarn of man-made filament , yarn of staple artificial fibres , cotton yarn, put up for retail sale 5207 10 00 5207 90 00 5401 10 90 5401 20 90 5406 10 00 5406 20 00 5508 20 90 5511 30 00 46 5105 10 00 Carded or combed sheep's or lambs' wool or other fine animal 5105 21 00 hair 5105 29 00 5105 3010 5105 30 90 47 5106 10 10 Yarn of carded sheep's or lambs' wool (woollen yarn ) or of carded 5106 10 90 fine animal hair, not put up for retail sale 5106 20 11 510620 19 5106 20 91 5106 20 99 5108 10 10 5108 10 90 48 5107 10 10 Yarn of combed sheep's or lambs ' wool (worsted yarn ) or of 5107 10 90 combed fine animal hair, not put up for retail sale 5107 20 10 5107 20 30 2 . 2 , 94 Official Journal of the European Communities No L 29/21 ( 1 ) (2 ) ( 3 ) (4) ( 5 ) 48 5107 20 51 (cont'd) 5107 20 59 5107 20 91 5107 20 99 5108 20 10 5108 20 90 49 5109 10 10 Yarn of sheep's or lambs' wool or of fine animal hair, put up for 5109 10 90 retail sale 5109 90 10 5109 90 90 50 5111 11 00 Woven fabrics of sheep's or lambs' wool or of fine animal hair 511119 10 5111 19 90 5111 20 00 511130 10 5111 30 30 5111 30 90 5111 90 10 5111 90 91 5111 90 93 5111 90 99 5112 1100 5112 19 10 5112 19 90 5112 20 00 511230 10 5112 30 30 5112 30 90 5112 90 10 5112 90 91 5112 90 93 5112 90 99 51 5203 00 00 Cotton , carded or combed 53 5803 10 00 Cotton gauze 54 5507 00 00 Staple artificial fibres, including waste, carded, combed or otherwise processed for spinning 55 5506 10 00 Synthetic staple fibres, including waste, carded or combed or 5506 20 00 otherwise processed for spinning 5506 30 00 5506 90 10 5506 90 91 5506 90 99 56 5508 10 90 Yarn of staple synthetic fibres ( including waste ), put up for retail sale 5511 10 00 5511 20 00 58 5701 10 10 Carpets, carpetines and rugs, knotted (made up or not ) 5701 10 91 5701 10 93 5701 10 99 5701 90 10 5701 90 90 No L 29/22 Official Journal of the European Communities 2 . 2 . 94 ( 1 ) ( 2 ) ( 3 ) (4 ) ( 5 ) 59 5702 10 00 Carpets and other textile floor coverings, other than the carpets of 5702 31 10 category 58 5702 31 30 5702 31 90 5702 32 10 5702 32 90 5702 39 10 5702 41 10 5702 41 90 5702 42 10 5702 42 90 5702 49 10 5702 51 00 5702 52 00 ex 5702 59 00 5702 91 00 5702 92 00 ex 5702 99 00 5703 10 10 5703 10 90 5703 20 1 1 5703 20 19 5703 20 91 5703 20 99 5703 30 11 5703 30 19 5703 30 51 5703 30 59 5703 30 91 5703 30 99 5703 90 10 5703 90 90 5704 10 00 5704 90 00 5705 00 10 5705 00 31 ) 5705 00 39 ' ex 5705 00 90 60 5805 00 00 Tapestries, hand-made, of the type Gobelins, Flanders, Aubusson, Beauvais and the like, and needleworked tapestries ( for example, petit point and cross stitch ) made in panels and the like by hand 61 ex 5806 10 00 Narrow woven fabrics , and narrow fabrics (bolduc ) consisting of 5806 20 00 warp without weft assembled by means of an adhesive, other than 5806 31 10 labels and similar articles of category 62 5806 31 90 580632 10 Elastic fabrics and trimmings ( not knitted or crocheted), made 5806 32 90 from textile materials assembled from rubber thread 5806 39 00 5806 40 00 62 5606 00 91 Chenille yarn ( including flock chenille yarn), gimped yarn (other 5606 00 99 than metallized yarn and gimped horsehair yarn ) 5804 10 11 Tulle and other net fabrics but not including woven, knitted or 5804 10 19 crocheted fabrics, hand or mechanically-made lace, in the piece, in 5804 10 90 strips or in motifs 5804 21 10 5804 21 90 5804 29 10 5804 29 90 5804 30 00 2 . 2 , 94 Official Journal of the European Communities No L 29/23 ( 1 ) (2 ) ( 3 ) (4 ) ( 5 ) 62 5807 10 10 Labels , badges and the like of textile materials, not embroidered, in (cont 'd) 5807 10 90 the piece, in strips or cut to shape or size , woven 5808 10 00 Braids and ornamental trimmings in the piece; tassels , pompons 5808 90 00 and the like 5810 10 10 Embroidery, in the piece, in strips or in motifs 5810 10 90 5810 91 10 5810 91 90 5810 92 10 5810 92 90 5810 99 10 5810 99 90 63 5906 91 00 Knitted or crocheted fabric of synthetic fibres containing by weight 5% or more of elastomeric yarn and knitted or crocheted fabric ex 6002 10 10 containing by weight 5% or more of rubber thread 6002 10 90 ex 6002 30 10 Raschel lace and long-pile fabric of synthetic fibres 6002 30 90 ex 6001 10 00 6002 20 31 6002 43 19 65 5606 00 10 Knitted or crocheted fabric other than those of categories 38 A and 63 , of wool, of cotton or of man-made fibres ex 6001 10 00 6001 21 00 6001 22 00 6001 29 10 6001 91 10 6001 91 30 6001 91 50 6001 91 90 6001 92 10 6001 92 30 6001 92 50 6001 92 90 6001 99 10 ex 6002 10 10 6002 20 10 6002 20 39 6002 20 50 6002 20 70 ex 6002 30 10 6002 41 00 6002 42 10 6002 42 30 6002 42 50 6002 42 90 6002 43 31 6002 43 33 6002 43 35 ¢ 6002 43 39 6002 43 50 6002 43 91 6002 43 93 6002 43 95 6002 43 99 6002 91 00 6002 92 10 6002 92 30 6002 92 50 No L 29/24 Official Journal of the European Communities 2 . 2 . 94 ( 1 ) ( 2 ) ( 3 ) (4 ) ( 5 ) 65 6002 92 90 (cont 'd) 6002 93 31 6002 93 33 6002 93 35 6002 93 39 6002 93 91 6002 93 99 66 6301 10 00 Travelling rugs and blankets, other than knitted or crocheted , of 6301 20 91 wool, of cotton or of man-made fibres 6301 20 99 6301 30 90 ex 6301 40 90 ex 6301 90 90 2 , 2 . 94 Official Journal of the European Communities No L 29/25 GROUP III B ( 1 ) (2 ) (3 ) (4 ) ( 5 ) 10 61111010 Gloves, mittens and mitts, knitted or crocheted 17 59 611120 10 pairs 6111 30 10 ex 6111 90 00 6116 10 10 6116 10 90 6116 91 00 6116 92 00 6116 93 00 6116 99 00 67 5807 90 90 Knitted or crocheted clothing accessories other than for babies; household linen of all kinds, knitted or crocheted; curtains 6113 00 10 ( including drapes ) and interior blinds, curtain or bed valances and other furnishing articles knitted or crocheted ; knitted or crocheted 6117 10 00 blankets and travelling-rugs, other knitted or crocheted articles 6117 20 00 % including parts of garments or of clothing accessories 6117 80 10 6117 80 90 6117 90 00 6301 20 10 6301 30 10 6301 40 10 6301 90 10 6302 10 10 6302 10 90 6302 40 00 ex 6302 60 00 6303 11 00 6303 12 00 6303 19 00 6304 11 00 6304 91 00 ex 6305 20 00 ex 6305 39 00 ex 6305 90 00 6305 31 10 6307 10 10 6307 90 10 67 (a ) 6305 31 10 (a ) Of which ; Sacks and bags of a kind used for the packing of goods, made from polyethylene or polypropylene strip 69 6108 11 10 Women's or girls ' slips and petticoats, knitted or crocheted 7,8 128 6108 1190 6108 19 10 6108 19 90 70 6115 11 00 Panty-hose and tights of synthetic fibres, measuring per single yarn 30,4 33 6115 20 19 less than 67 decitex (6,7 tex ) pairs 6115 93 91 Women 's full-length hosiery of synthetic fibres No L 29/26 Official journal of the European Communities 2 . 2 . 94 ( 1 ) ( 2 ) ( 3 ) ( 4 ) ( 5 ) 72 6112 31 10 Swimwear, of wool, of cotton or of man-made fibres 9,7 103 6112 31 90 6112 39 10 6112 39 90 61124110 6112 41 90 611249 10 6112 49 90 62111100 6211 12 00 . 74 6104 11 00 Women's or girls ' knitted or crocheted suits and ensembles, of 1,54 650 6104 12 00 wool, of cotton or of man-made fibres , excluding ski suits 6104 13 00 ex 6104 19 00 6104 21 00 6104 22 00 6104 23 00 ex 6104 29 00 75 6103 11 00 Men 's or boys' knitted or crocheted suits and ensembles, of wool, 0,80 1 250 6103 12 00 of cotton or of man-made fibres , excluding ski suits 6103 19 00 6103 21 00 6103 22 00 6103 23 00 6103 29 00 84 6214 20 00 Shawls, scarves, mufflers, mantillas, veils and the like other than 6214 30 00 knitted or crocheted , of wool, of cotton or of man-made fibres 6214 40 00 6214 90 10 85 6215 20 00 Ties, bow ties and cravats not knitted or crocheted , of wool, of 17,9 56 6215 90 00 cotton or of man-made fibres 86 6212 20 00 Corsets , corset-belts , suspender belts , braces, suspenders, garters 8,8 114 6212 30 00 and the like , and parts thereof, whether or not knitted or 6212 90 00 crocheted 87 ex 6209 10 00 Gloves, mittens and mitts , not knitted or crocheted ex 6209 20 00 ex 6209 30 00 ex 6209 90 00 6216 00 00 88 ex 6209 10 00 Stockings, socks and sockettes, not knitted or crocheted; other ex 6209 20 00 clothing accessories , parts of garments or of clothing accessories, ex 6209 30 00 other than for babies, other than knitted or crocheted ex 6209 90 00 6217 10 00 6217 90 00 2 . 2 . 94 Official Journal of the European Communities No L 29/27 U ) ( 2 ) ( 3 ) (4 ) ( 5 ) 90 5607 41 00 Twine, cordage, ropes and cables of synthetic fibres, plaited or 5607 49 11 not 5607 49 19 5607 49 90 5607 50 11 5607 50 19 5607 50 30 5607 50 90 91 6306 21 00 Tents 6306 22 00 6306 29 00 93 ex 6305 20 00 Sacks and bags, of a kind used for the packing of goods of woven ex 6305 39 00 fabrics , other than made from polyethylene or polypropylene strip 94 5601 10 10 Wadding of textile materials and articles thereof; textile fibres, not 5601 10 90 exceeding 5 mm in length ( flock), textile dust and mill neps 5601 21 10 5601 21 90 5601 22 10 5601 22 91 5601 22 99 5601 29 00 5601 30 00 95 5602 10 19 Felt and articles thereof, whether or not impregnated or coated, 5602 10 31 other than floor coverings 5602 10 39 5602 10 90 5602 21 00 5602 29 90 5602 90 00 ex 5807 90 10 ex 5905 00 70 621010 10 6307 90 91 96 5603 00 10 Non-woven fabrics and articles of such fabrics, whether or not 5603 00 91 impregnated , coated, covered or laminated 5603 00 93 5603 00 95 5603 00 99 ex 5807 90 10 ex 5905 00 70 6210 10 91 6210 10 99 ex 6301 40 90 ex 6301 90 90 6302 22 10 6302 32 10 6302 53 10 6302 93 10 6303 92 10 6303 99 10 No L 29/28 Official Journal of the European Communities 2 . 2 . 94 ( 1 ) ( 2 ) ( 3 ) (4 ) (5 ) 96 ex 6304 19 90 (cont 'd) ex 6304 93 00 ex 6304 99 00 ex 6305 39 00 6307 10 30 ex 6307 90 99 97 5608 11 11 Nets and netting made of twine, cordage or rope and made up 5608 11 19 fishing nets of yarn, twine, cordage or rope 5608 11 91 5608 11 99 5608 19 11 5608 19 19 5608 19 31 5608 19 39 5608 19 91 5608 19 99 5608 90 00 98 5609 00 00 Other articles made from yarn , twine, cordage, rope or cables, other than textile fabrics , articles made from such fabrics and 5905 00 10 articles of category 97 99 5901 10 00 Textile fabrics coated with gum or amylaceous substances, of a 5901 90 00 kind used for the outer covers of books and the like; tracing cloth; prepared painting canvas; buckram and similar stiffened textile fabrics of a kind used for hat foundations 5904 10 00 Linoleum, whether or not cut to shape; floor coverings consisting 5904 91 10 of a coating or covering applied on a textile backing, whether or 5904 91 90 not cut to shape 5904 92 00 5906 10 10 Rubberized textile fabrics, not knitted or crocheted, excluding 5906 10 90 those for tyres 5906 99 10 5906 99 90 5907 00 00 Textile fabrics otherwise impregnated or coated; painted canvas being theatrical scenery, studio back-cloths or the like, other than of category 100 100 5903 10 10 Textile fabrics impregnated, coated , covered or laminated with 5903 10 90 preparations of cellulose derivatives or of other artificial plastic 5903 20 10 materials 5903 20 90 5903 90 10 5903 90 91 5903 90 99 101 ex 5607 90 00 Twine, cordage, ropes and cables, plaited or not, other than of synthetic fibres 109 6306 11 00 Tarpaulins, sails, awnings, and sunblinds 6306 12 00 6306 19 00 6306 31 00 6306 39 00 2 , 2 . 94 Official Journal of the European Communities No L 29/29 ( 1 ) (2 ) I ( 3 ) (4 ) ( 5 ) 110 6306 41 00 Woven pneumatic mattresses 6306 49 00 111 6306 91 00 Camping goods, woven , other than pneumatic mattresses and 6306 99 00 tents 112 6307 20 00 Other made up textile articles, woven, excluding those of ex 6307 90 99 categories 113 and 114 113 630710 90 Floor cloths, dish cloths and dusters, other than knitted or crocheted 114 5902 10 10 Woven fabrics and articles for technical uses 5902 10 90 5902 20 10 5902 20 90 5902 90 10 5902 90 90 5908 00 00 5909 00 10 5909 00 90 5910 00 00 5911 10 00 ex 5911 20 00 59113111 5911 31 19 5911 31 90 5911 32 10 5911 32 90 5911 40 00 5911 90 10 5911 90 90 No L 29/30 Official Journal of the European Communities 2 . 2 . 94 GROUP IV ( 1 ) (2 ) ( 3 ) (4 ) ( 5 ) 115 5306 10 11 Flax or ramie yarn 5306 10 19 5306 10 31 5306 10 39 5306 10 50 5306 10 90 5306 20 11 5306 20 19 5306 20 90 5308 90 11 5308 90 13 5308 90 19 117 5309 11 11 Woven fabrics of flax or of ramie 5309 11 19 5309 11 90 5309 19 10 5309 19 90 5309 21 10 5309 21 90 5309 29 10 5309 29 90 5311 00 10 5803 90 90 5905 00 31 5905 00 39 118 6302 29 10 Table linen , toilet linen and kitchen of flax or ramie, other than 6302 39 10 knitted or crochcted 6302 39 30 6302 5'2 00 ex 6302 59 00 6302 92 00 ex 6302 99 00 120 ex 6303 99 90 Curtains ( including drapes ), interior blinds, curtain and bed valances and other furnishing articles, not knitted or crocheted , of 6304 19 30 flax or ramie ex 6304 99 00 121 ex 5607 90 00 Twine, cordage, ropes and cables , plaited or not, of flax or ramie 122 ex 6305 90 00 Sacks and bags, of a kind used for the packing of goods, used , of flax, other than knitted or crocheted 123 5801 90 10 Woven-pile fabrics and chenille fabrics of flax or ramie, other than narrow woven fabrics 6214 90 90 Shawls, scarves, mufflers, mantillas, veils and the like, of flax or ramie, other than knitted or crocheted 2 . 2 . 94 Official Journal of the European Communities No L 29/31 GROUP V ( 1 ) (2 ) ( 3 ) (4 ) ( 5 ) 124 5501 10 00 Synthetic staple fibres 5501 20 00 5501 30 00 5501 90 00 5503 10 11 5503 10 19 5503 10 90 5503 20 00 5503 30 00 5503 40 00 5503 90 10 5503 90 90 5505 10 10 5505 10 30 5505 10 50 5505 10 70 5505 10 90 125 A 5402 41 10 Synthetic filament yarn (continuous) not put up for retail sale , 5402 41 30 other than yarn of category 41 5402 41 90 5402 42 00 5402 43 10 5402 43 90 125 B 5404 10 10 Monofilament, strip (artificial straw and the like ) and imitation 5404 10 90 catgut of synthetic materials 5404 90 11 5404 90 19 5404 90 90 ex 5604 20 00 ex 5604 90 00 126 5502 00 10 Artificial staple fibres 5502 00 90 5504 10 00 5504 90 00 5505 20 00 127 A 5403 31 00 Yarn of artificial filaments (continuous ) not put up for retail sale, ex 5403 32 00 other than yarn of category 42 5403 33 10 127 B 5405 00 00 Monofilament, strip (artificial straw and the like ) and imitation ex 5604 90 00 catgut of artificial textile materials 128 5105 40 00 Coarse animal hair, carded or combed 129 5110 00 00 Yarn of coarse animal hair or of horsehair 130 A 5004 00 10 Silk yarn other than yarn spun from silk waste 5004 00 90 5006 00 10 No L 29/32 Official Journal of the European Communities 2 . 2 . 94 ( 1 ) (2 ) ( 3 ) (4) ( S ) 130 B 5005 00 10 Silk yarn other than of category 130 A; silk-worm gut 5005 00 90 5006 00 90 ex 5604 90 00 131 5308 90 90 Yarn of other vegetable textile fibres 132 5308 30 00 Paper yarn 133 5308 20 10 Yarn of true hemp 5308 20 90 134 5605 00 00 Metallized yarn 135 5113 00 00 Woven fabrics of coarse animal hair or of horsehair 136 5007 10 00 Woven fabrics of silk or of silk waste 5007 20 11 5007 20 19 5007 20 21 5007 20 31 5007 20 39 5007 20 41 5007 20 51 5007 20 59 5007 20 61 5007 20 69 5007 20 71 5007 90 10 5007 90 30 5007 90 50 5007 90 90 5803 90 10 ex 5905 00 90 ex 5911 20 00 137 ex 5801 90 90 Woven pile fabrics and chenille fabrics and narrow woven fabrics of silk , or of silk waste ex 5806 10 00 138 5311 00 90 Woven fabrics of paper yarn and other textile fibres other than of ramie ex 5905 00 90 139 5809 00 00 Woven fabrics of metal threads or of metallized yarn 140 ex 6001 10 00 Knitted or crocheted fabric of textile material other than wool or 6001 29 90 fine animal hair, cotton or man-made fibres 6001 99 90 6002 20 90 6002 49 00 6002 99 00 141 ex 6301 90 90 Travelling rugs and blankets of textile material other than wool or fine animal hair, cotton or man-made fibres 2 . 2 . 94 Official Journal of the European Communities No L 29/33 ( 1 ) ( 2 ) ( 3 ) (4 ) ( 5 ) 142 ex 5702 39 90 Carpets and other textile floor coverings of sisal , of other fibres of ex 5702 49 90 the Agave family or of Manila hemp ex 5702 59 00 ex 5702 99 90 ex 5705 00 90 . 144 5602 10 35 Felt of coarse animal hair 5602 29 10 145 5607 30 00 Twine, cordage, ropes and cables plaited or not abaca (Manila ex 5607 90 00 hemp) or of true hemp 146 A ex 5607 21 00 Binder or baler twine for agricultural machines, of sisal or other fibres of the Agave family 146 B ex 5607 21 00 Twine, cordage, ropes and cables of sisal or other fibres of the 5607 29 10 Agave family, other than the products of category 146 A 5607 29 90 146 C 5607 10 00 Twine, cordage, ropes and cables, whether of not plaited or braided , of jute or of other textile bast fibres of heading No 5303 147 5003 90 00 Silk waste ( including cocoons unsuitable for reeling), yarn waste and garnetted stock, other than not carded or combed 148 A 5307 10 10 Yarn of jute or of other textile bast fibres of heading No 5303 5307 10 90 5307 20 00 148 B 5308 10 00 Coir yarn 149 5310 10 90 Woven fabrics of jute or of other textile bast fibres of a width of ex 5310 90 00 more than 150 cm 150 5310 10 10 Woven fabrics of jute or of other textile bast fibres of a width of ex 5310 90 00 not more than 150 cm 6305 10 90 Sacks and bags, of a kind used for the packing of goods, of jute or of other textile bast fibres, other than used 151 A 5702 20 00 Floor coverings of coconut fibres (coir ) 151 B ex 5702 39 90 Carpets and other textile floor coverings, of jute or of other textile ex 5702 49 90 bast fibres, other than tufted or flocked ex 5702 59 00 ex 5702 99 00 152 5602 10 11 Needle loom felt of jute or of other textile bast fibres not impregnated or coated, other than floor coverings 153 6305 10 10 Used sacks and bags, of a kind used for the packing of goods, of jute or of other textile bast fibres of heading No 5303 No L 29/34 Official Journal of the European Communities 2 . 2 . 94 ( 1 ) (2 ) (3 ) (4 ) ( 5 ) 154 5001 00 00 Silkworm cocoons suitable for reeling 5002 00 00 Raw silk (not thrown ) 5003 10 00 Silk waste ( including cocoons unsuitable for reeling), yarn waste and garnetted stock, not carded or combed 5101 11 00 Wool not carded or combed 5101 19 00 5101 21 00 5101 29 00 5101 30 00 5102 10 10 Fine or coarse animal hair, not carded or combed 5102 10 30 5102 10 50 5102 10 90 5102 20 00 5103 10 10 Waste of wool or of fine or coarse animal hair, including yarn 5103 10 90 waste but excluding garnetted stock 5103 20 10 5103 20 91 5103 20 99 5103 30 00 5104 00 00 Garnetted stock of wool or fine or coarse animal hair 5301 10 00 Flax, raw or processed but not spun : flax tow and waste ( including 5301 21 00 yarn waste and garnetted stock) 5301 29 00 5301 30 10 5301 30 90 5305 91 00 Ramie and other vegetable textile fibres raw or processed but not 5305 99 00 spun : tow, noils and waste, other than coir and abaca of heading No 5304 5201 00 10 Cotton, not carded or combed 5201 00 90 5202 10 00 Cotton waste (including yarn waste and garnetted stock ) 5202 91 00 5002 99 00 5302 10 00 True hemp (Cannabis sativa L. ), raw or processed but not spun : 5302 90 00 tow and waste of true hemp ( including yarn waste and garnetted stock ) 5305 21 00 Abaca (Manila hemp or Musa textilis Nee), raw or processed but 5305 29 00 not spun: tow, noils and waste of abaca ( including yarn waste and garnetted stock ) 5303 10 00 Jute and other textile bast fibres (excluding flax, true hemp and 5303 90 00 ramie ), raw or processed but not spun : tow and waste of true hemp ( including yarn waste and garnetted stock ) 5304 10 00 Other vegetable textile fibres , raw or processed but not spun - tow, 5304 90 00 noils and waste of such fibres ( including yarn waste and garnetted stock ) 5305 11 00 5305 19 00 5305 91 00 5305 99 00 156 6106 90 30 Blouses and pullovers knitted or crocheted of silk or silk waste for women and girls ex 6110 90 90 2 . 2 . 94 Official Journal of the European Communities No L 29/35 ( 1 ) (2 ) ( 3 ) (4 ) (5 ) 157 6101 90 10 Garments, knitted or crocheted, other than those of categories 1 to 6101 90 90 123 and of category 156 6102 90 10 6102 90 90 ex 6103 39 00 6103 49 99 ex 6104 19 00 ex 6104 29 00 ex 6104 39 00 6104 49 00 6104 69 99 6105 90 90 6106 90 50 6106 90 90 ex 6107 99 00 6108 99 90 6109 90 90 6110 90 10 ex 6110 90 90 ex 6111 90 00 6114 90 00 159 6204 49 10 Dresses, blouses and shirt-blouses, not knitted or crocheted , of silk 6206 10 00 or silk waste 6214 10 00 Shawls, scarves, mufflers , mantillas , veils and the like, not knitted or crocheted, of silk or silk waste 6215 10 00 Tics, bow ties and cravats of silk or silk waste 160 6213 10 00 Handkerchiefs of silk or silk waste 161 6201 19 00 Garments, not knitted or crocheted , other than those of categories 6201 99 00 1 to 123 and category 159 ' 6202 19 00 6202 99 00 6203 19 90 6203 29 90 6203 39 90 6203 49 90 6204 19 90 6204 29 90 6204 39 90 6204 49 90 6204 59 90 6204 69 90 6205 90 10 6205 90 90 6206 90 10 6206 90 90 ex 6211 20 00 6211 39 00 6211 49 00 No L 29/36 Official Journal of the European Communities 2 . 2 . 94 ANNEX II 'ANNEX II Exporting countries referred to in Article 1 Albania Argentina Armenia Azerbaijan Bangladesh Belarus Brazil Bulgaria China Colombia Czech Republic Egypt Georgia Guatemala Hong Kong Hungary India Indonesia Kazakhstan Kyrgyzstan Latvia Lithuania Macao Malaysia Malta Mexico Moldova Mongolia Morocco Pakistan Peru Philippines Poland Romania Singapore Slovakia Slovenia South Korea Sri Lanka Russia Taiwan Tajikistan Thailand Turkey Turkmenistan Tunisia Ukraine Uruguay Uzbekistan Vietnam' 2 . 2 . 94 Official Journal of the European Communities No L 29/37 ANNEX III 'ANNEX III referred to in Articles 1 , 12 and 13 PART I Classification Article 1 The classification of the textile products referred to in Article 1 ( 1 ) of the Regulation is based on the combined nomenclature (CN). Article 2 On the initiative of the Commission or of a Member State, the Nomenclature Committee which was established by Council Regulation (EEC) No 2658/87 ('), which will examine urgently in conformity with the provisions of the aforementioned Regulations, all questions concerning the classification of products referred to in Article 1 ( 1 ) of the Regulation within the combined nomenclature (CN) in order to classify them in the appropriate categories . Article 3 The Commission shall inform supplying countries of any changes in the combined nomenclature (CN) on their adoption by the competent authorities of the Community. Article 4 The Commission shall inform the competent authorities of supplier countries of any decisions adopted in accordance with the procedures in force in the Community relating to classification of products covered by this Regulation, within one month at the latest of their adoption. Such communication shall include: (a ) a description of the products concerned; ( b ) the relevant category, and the combined nomenclature (CN) code; (c ) the reasons which have led to the decision. Article 6 Where a classification decision adopted in accordance with the Community procedures in force referred to in Article 5 of this Annex involves a category of products subject to a quantitative limit, the Commission shall, without delay, initiate consultation in accordance with Article 16 of the Regulation, in order to reach agreement on the necessary adjustments to the corresponding quantitative limits provided for in Annex II . Article 7 1 . Without prejudice to any other provision on this subject , where the classification indicated in the documentation necessary for importation of the products covered by this Regulation differs from the classification defermined by the competent authorities of the Member State into which they are to be imported, the goods in question shall be provisionally subject to the import arrangements which, in accordance with the provisions of this Regulation, are applicable to them on the basis of the classification determined by the aforementioned authorities . 2 . The competent authorities of the Member States shall inform the Commission of the cases referred to in paragraph 1 , indicating in particular:  the quantities of products involved,  the category shown on the import documentation and that retained by the competent authorities,  where an export licence was issued, the number of the licence and the category shown . 3 . The competent authorities of the Member States shall not issue a new import authorization for textile products subject to a Community quantitative limit indicated in Annex V following re-classification until they have obtained confirmation from the Commission that the amounts to be imported are available in accordance with the procedure laid down in Article 12 of the Regulation. 4 . The Commission shall notify the supplier countries concerned of the cases referred to in this Article. Article 8 In the cases referred to in Article 7 of this Annex, as well as in those cases of a similar nature raised by the competent authorities of the supplying countries, the Commission, if necessary, and in accordance with the procedure provided for in Article 16 of the Regulation, shall enter into consultations with the supplier country or countries concerned, in order to reach ^ agreement on the classification definitively applicable to the products involved in the divergence. Article 9 The Commission, in agreement with the competent authorities of the importing Member State or States and of the supplier country or countries , may, in the cases referred to in Article 8 , determine the classification definitively applicable to the products involved in the divergence. Article 5 1 . Where a classification decision adopted in accordance with Community procedures in force results in a change of classification practice or a change in category of any product covered by this Regulation, the competent authorities of the Member States shall provide 30 days ' notice, from the date of the Commission's notification, before the decision is put into effect. 2 . Products shipped before the date of application of the decision shall remain subject to earlier classification practice, provided that the goods in question are entered to importation within 60 days of that date . (') OJ No L 256, 7. 9. 1987, p. 1 . No L 29/38 Official Journal of the European Communities 2 . 2 . 94 Article 10 When a case of divergence referred to in Article 7 cannot be resolved in accordance with Article 9, the Committee on Common Customs Tariff Nomenclature is required, in accordance with its powers and with the provisions of the Regulation setting up the aforesaid Committee, to establish definitively the classification of the goods concerned . PART 11 Double-checking system ( for administering quantitative limits ) Article 11 1 . The competent authorities of the supplier countries shall issue an export licence in respect of all consignments of textile products subject to the quantitative limits established in Annex V up to the level of the said limits . 2 . The original of the export licence shall be presented by the importer for the purposes of the issue of the import authorization referred to in Article 14 . As of 1 January 1994 import authorizations shall be issued by the competent authorities of any Member State irrespective of the Member State of destination indicated on the export licence, to the extent that the Commission pursuant to Article 12 of the Regulation has confirmed that the amount requested is available within the quantitative limit in question . 2 . The import authorizations shall be valid for six months from the date of their issue . Upon duly motivated request by an importer, the competent authorities of a Member State may extend the duration of validity for a further period of three months . Such extensions shall be notified to the Commission . In exceptional circumstances, an importer may request a second period of extension . These exceptional requests may only be granted by a decision taken in accordance with the procedure laid down in Article 1 7 of the Regulation , 3 . The import authorizations shall be valid only in the Member State which issued them. 4 . The declaration or request made by the importer in order to obtain the import authorization shall contain : ( a ) the names of the importer and exporter; ( b ) the country of origin of the products or, when different, the country of export or of purchase ; (c ) a description of the products including:  their commercial designation,  description of the products in accordance with the combined nomenclature (CN ) code; ( d ) the appropriate category and the quantity in the appropriate unit as indicated in Annex V for the products in question; ( e ) the value of the products , as indicated in box 12 of the export licence; ( f) where appropriate , dates of payment and delivery and a copy of the bill of lading and of the purchase contract; ( g ) date and number of the export licence; ( h ) any internal code used for administrative purposes; ( i ) date and signature of importer . 5 . Importers shall not be obliged to import the total quantity covered by an import authorization in a single consignment . Article 12 1 . The export licencc for quantitative limits shall conform to the specimen appended to this Annex which may also contain a translation into another language and shall certify inter alia that the quantity of goods in question has been set off against the quantitative limit established for the category of the product concerned . 2 . In the case of Hong Kong, the export licence shall conform to the specimen attached to this Annex, bearing the words "Hong Kong". 3 . In the case of India , the export licence shall conform to the specimen attached to this Annex, bearing the words "export certi ficate/certificat d'exportation " . 4. Each export licence shall cover only one of the categories of products listed in Annex V. Article 13 Exports shall be set off against the quantitative limits established for the year in which the products covered by the export licence have been shipped within the meaning of Article 2 ( 3 ) of the Regulation . Article IS The validity of import authorizations issued by the authorities of the Member States shall be subject to the validity of and the quantities indicated in the export licences issued by the competent authorities of the supplier countries on the basis of which the import authorizations have been issued .Article 14 1 . To the extent that the Commission pursuant to Article 12 of the Regulation has confirmed that the amount requested is available within the quantitative limit in question , the authorities of the Member States designated on the export licence shall issue an import authorization within a maximum of five working days of the presentation by the importer of the original of the corresponding export licence . This presentation must be effected not later than 31 March of the year following that in which the goods covercd by the licence have been shipped . Article 16 Import authorizations or equivalent documents shall be issued by the competent authorities of the Member States in conformity with Article 2 (2 ) and without discrimination to any importer in the Community wherever the place of his establishment may be in the Community, without prejudice to compliance with other conditions required under current rules . 2 . 2 . 94 Official Journal of the European Communities No L 29/39 Article 17 1 . If the Commission finds that the total quantities covered by export licences issued by a supplier country for a particular category in any agreement year excced the quantitative limit established for that category, the competent licence authorities in the Member States shall be informed immediately to suspend the further issue of import authorizations or import documents . In this event, the special consultation procedure set out in Article 16 of the Regulation shall be initiated forthwith by the Commission . 2 . The competent authorities of a Member State shall refuse to issue import authorizations for products originating in a supplier country which are not covered by export licences issued in accordance with the provisions of this Annex . PART III Double-checking system (for products subject to surveillance ) corresponding export licence. This presentation must be effected not later than 31 March of the year following that in which the goods covered by the licence were shipped. This time limit does not apply to Egypt and Malta ; in the case of Turkey, all export information documents must be presented to the competent authorities of the Member States within three months of the date of their issue . 2 . The import authorizations shall be valid for six months from the date of their issue, with the possibility of a further extension of three months; in the case of Turkey, the time limit is two months, which may, in exceptional circumstances, be extended by one month . 3 . The declaration or request made by the importer in order to obtain the import authorization shall contain ; ( a ) the names of the importer and exporter ; ( b ) the country of origin of the products or , when different, the country of export or of purchase (this shall not apply to Turkey, Egypt or Malta ); (c ) a description of the products including:  their commercial designation,  a description of the products in accordance with the combined nomenclature (CN) code; ( d ) the appropriate category and the quantity in the appropriate unit , as indicated in Table A, for the products in question; (e ) the value of the products, as indicated in the export licence; (f) where appropriate, dates of payment and delivery and a copy of the bill of lading and of the purchase contract; (g ) date and number of the export licence; (h ) any internal code used for administrative purposes; ( i ) date and signature of importer . 4 . Importers shall not be obliged to import the total quantity covered by an import authorization in a single consignment . Article 18 1 . The competent authorities of the supplier countries listed in Table A shall issue an export licence or an export information document in respect of all textile products subject to surveillance procedures under the double-checking system . 2 . In the case of Turkey, the export information document for textile products shall be issued by the Turkish associations of exporters of textile products and clothing in Istanbul , Akdeniz (Cukurova ), Ege ( Izmir ), Uludag (Bursa ), Antalya and Guneydogu . In the case of Egypt, export licences shall be issued and stamped by the Cotton Textile Consolidation Fund . 3 . The original of the export licence shall be presented by the importer for the purposes of the issue of the import authorization referred to in Article 14 . Article 19 1 . The export licence shall conform to the specimen appended to this Annex and may also contain a translation into another language. 2 . However, in the case ot Turkey, Egypt and Malta , the export licence shall conform to the respective specimens attached to this Annex. 3 . Each export licence shall cover only one of the categories of products listed in Table A. Article 22 The validity of import authorizations issued by the authorities of the Member States shall be subject to the validity of the export licences issued by the competent authorities of the supplier countries on the basis of which the import authorizations have been issued . Article 23 Import authorizations shall be issued without discrimination to any importer in the Community wherever the place of his establishment may be in the Community, without prejudice to compliance with the other conditions required under current rules . Article 20 Exports shall be recorded under the year in which the products covered by the exports licence were shipped . Article 21 1 . The authorities of the Member States shall issue an import authorization within a maximum of five working days of the presentation by the importer of the original of the Article 24 The competent authorities of a Member State shall refuse to issue import authorizations for products listed in Table A No L 29/40 Official Journal of the European Communities 2 , 2 . 94 originating in a supplier country which are not covered by export licences issued in accordance with the provisions of this Annex . and, where appropriate supplementary units, used in that code. Imports shall be broken down in accordance with the statistical procedures in force . PART VI Common provisions PART IV Single-checking system (for products subject to surveillance ) Article 25 1 . Textile products coming from supplier countries listed in Table B shall be subject to a system of single prior surveillance. Article 28 1 . The export licence referred to in Articles 11 and 19 and the certificate of origin may include additional copies duly indicated as such. They shall be made out in English, French or Spanish . 2 . The release for free circulation of the products referred to in paragraph 1 shall be subject to presentation of a surveillance document . 3 . The competent authorities of the Member States shall issue surveillance documents within a maximum of five working days of a request being submitted by the importer . 4 . Surveillance documents shall be valid only in the Member State which issued them . 2 . If the documents referred to above are completed by hand, entries must be in ink and in block letters . 3 . The export licences or equivalent documents and certificates of origin shall measure 210 x297 mm. The paper shall be white writing paper, sized, not containing mechanical pulp (') and weighing not less than 25 g/m . Each part shall have a printed guilloche pattern background making any falsification by mechanical or chemical means apparent to the eye ( 2 ), ( 3 ). 4 . Only the original shall be accepted by the competent authorities in the Community as being valid for import purposes in accordance with the provisions of this Regulation . 5 . Each export licence or equivalent document and the certificate of origin shall bear a standardized serial number, whether or not printed , by which it can be identified (4 ). 6 . This number shall be composed of the following elements ( 5 ): Article 26 The declaration or request presented by the importer to the competent authority of the Member State of release for free circulation for issue of a surveillance document shall state :  the name and address of importer , exporter and declarant,  the country of origin,  the description of the goods,  the combined nomenclature code for the products ,  the textile category,  the quantity of products in the unit specified in Table C for the category concerned,  the date and place of importation , if known ,  the cif value at the Community border, and shall be accompanied by a certified copy of the bill of lading, letter of credit, contract or any other commercial document indicating a firm intention to carry out the importation .  two letters identifying the exporting country as follows :  Albania = AL  Argentina = AR  Armenia = AM  Azerbaijan = AZ  Bangladesh = BD  Belarus = BY  Brazil = BR  Bulgaria = BG  China = CN  Czech Republic = CZ  Egypt = EG  Georgia = GE  Hong Kong = HK  Hungary = HU  India = IN  Indonesia = ID  Kazakhstan = KZ  Kyrgyzstan = KG  Latvia = LV  Lithuania = LT  Macao = MO  Malaysia = MY  Malta - MT  Moldova = MD PART V A posteriori surveillance Article 27 Textile products coming from supplier countries listed in Tables C and D shall be subject to a system of a posteriori statistical surveillance . After the release for free circulation of the products , the competent authorities of the Member States shall notify the Commission monthly, within one month of the end of each month, of the total quantities imported during that month, indicating the combined nomenclature code and using the units ('), {) This is not obligatory for Hong Kong. (') This is not obligatory for Turkey , Egypt and Malta . ( 4 ) In the case of Hong Kong, this is obligatory only for the export licence . ( 5 ) In the case of Peru , Singapore, Turkey, Egypt and Malta , this provision will enter into force at a later date . 2 , 2 . 94 Official Journal of the European Communities No L 29/41  a one-digit number identifying the quota year or the year under which exports were recorded , in the case of products listed in Table A of this Annex, corresponding to the last figure in the year in question, e.g. " 3 " for 1993 ,  a two-digit number identifying the issuing office in the exporting country,  a five-digit number running consecutively from 00001 to 99999 allocated to the specific Member State of destination .  Mongolia = MN  Pakistan = PK  Peru = PE  Philippines = PH  Poland = PL  Romania = RO  Singapore 3 SG  Slovakia = SK  Slovenia = SI  South Korea - KR  Sri Lanka = LK  Russia - RU  Taiwan = TW  Tajikistan = TJ  Thailand = TH  Turkey = TR  Turkmenistan = TM  Ukraine = UA  Uruguay = UY  Uzbekistan = UZ  Vietnam = VN Article 29 The export licence and the certificate of origin may be issued after the shipment of the products to which they relate . In such cases they shall bear the endorsement "delivre a posteriori" or " issued retrospectively " or "expedido con posterioridad ".  two letters identifying the Member State of intended destination as follows : BL = Benelux DE = Federal Republic of Germany DK = Denmark EL = Greece ES = Spain FR = France GB = United Kingdom IE = Ireland IT - Italy PT = Portugal , Article 30 In the event of theft, loss or destruction of an export licence or a certificate of origin, the exporter may apply to the competent authority which issued the document for a duplicate to be made out on the basis of the export documents in his possession . The duplicate licence or certificate issued in this way shall bear the endorsement "duplicata " or "duplicate " or "duplicado". The duplicate shall bear the date of the original licence or certificate . No L 29/42 Official journal of the European Communities 2 . 2 . 94 TABLE A Countries and categories subject to the system of double-checking surveillance (The complete description of the categories is shown in Annex I ) Third country Groups Category | Unit Bangladesh IB 4 (*) 1 000 pieces 6 (*) 1 000 pieces 8 (*) 1 000 pieces Albania 1 A 1 tonnes 2 tonnes 3 tonnes IB 4 1 000 pieces 5 1 000 picces 6 1 000 pieces 7 1 000 pieces 8 1 000 pieces Armenia I A 1 tonnes 2 tonnes 3 tonnes IB 4 1 000 pieces 5 1 000 pieces 6 1 000 pieces 7 1 000 pieces 8 1 000 pieces Azerbaijan I A 1 tonnes 2 tonnes 3 tonnes IB 4 1 000 pieces 5 1 000 pieces 6 1 000 pieces 7 1 000 pieces 8 1 000 pieces II A 20 tonnes II B 12 1 000 pairs 13 1 000 pieces V 136 tonnes Georgia I A 1 tonnes 2 tonnes 3 tonnes IB 4 1 000 pieces 5 1 000 pieces 6 1 000 pieces 7 1 000 pieces 8 1 000 pieces (*) For these categories the provisions of Article 9 do not apply. 2 . 2 . 94 Official Journal of the European Communities No L 29/43 Third country Groups Category Unit Kazakhstan I A 1 tonnes 2 tonnes 3 tonnes IB 4 1 000 pieces 5 1 000 pieces 6 1 000 pieces 7 1 000 pieces 8 1 000 pieces Kyrgyzstan I A 1 tonnes 2 tonnes 3 tonnes IB 4 1 000 pieces 5 1 000 pieces 6 1 000 pieces 7 1 000 pieces 8 1 000 pieces Latvia I A 1 tonnes 2 tonnes 3 tonnes IB 4 1 000 pieces 5 1 000 pieces 6 1 000 pieces 7 1 000 pieces 8 1 000 pieces II A 9 tonnes II B 12 1 000 pairs 15 1 000 pieces 24 1 000 pieces 26 1 000 pieces 27 1 000 pieces 31 1 000 pieces Lithuania I A 1 tonnes 2 tonnes 3 tonnes IB 4 1 000 pieces 5 1 000 pieces 6 1 000 pieces 7 1 000 pieces 8 1 000 pieces II A 20 tonnes 39 tonnes II B 12 1 000 pairs 13 1 000 pieces 24 tonnes 28 1 000 pieces IV 117 tonnes 118 tonnes No L 29/44 Official Journal of the European Communities 2 . 2 . 94 Third country Croups Category Unit Moldova I A 1 tonnes 2 tonnes 3 tonnes IB 4 1 000 pieces 5 1 000 pieces 6 1 000 pieces 7 1 000 pieccs 8 1 000 pieces II A 9 tonnes 20 tonnes 39 tonnes II B 15 1 000 pieces IV 115 tonnes 117 tonnes 118 tonnes Slovenia IB 5 1 000 pieces 6 1 000 pieces 7 1 000 pieces 8 1 000 pieces II A 9 tonnes Tajikistan I A 1 tonnes 2 tonnes 3 tonnes IB 4 1 000 pieces 5 1 000 pieces 6 1 000 pieces 7 1 000 pieces 8 1 000 pieces Turkmenistan I A 1 tonnes 2 tonnes 3 tonnes IB 4 1 000 pieces 5 1 000 pieces 6 1 000 pieces 7 1 000 pieces 8 1 000 pieces Uzbekistan I A 1 tonnes 3 tonnes IB 4 1 000 pieces 5 1 000 pieces 6 1 000 pieces 7 1 000 pieces 8 1 000 pieces II A 20 tonnes 2. 2 . 94 Official Journal of the European Communities No L 29/45 Third country Groups Category Unit Uzbekistan II B 15 1 000 pieces (cant d) 26 1 000 pieces V 159 tonnes 161 tonnes Turkey I A 1 tonnes 2 tonnes 3 (*) tonnes IB 4 1 000 pieces 5 1 000 pieces 6 1 000 pieces 7 1 000 pieces 8 1 000 pieces II A 9 tonnes 20 tonnes ex 22 ( a ) {') (*) tonnes II B 12 1 000 pairs 13 1 000 pieces ex 18 ( 2 ) tonnes 26 1 000 pieces 83 tonnes III A 33 tonnes 41 (*) tonnes 65 tonnes Egypt I A 1 tonnes 2 tonnes IB 4 ( * ) 1 000 pieces II A 20 (*) tonnes Malta IB 6 1 000 pieces (*) For these categories the provisions of Article 9 do not apply. H CN codes 5508 10 19, 5509 31 10, 5509 31 90, 5509 32 10 and 5509 32 90. ( 2 ) CN codes 6207 91 10, 6207 91 90, 6208 91 1 1 and 6208 91 19 . No L 29/46 Official Journal of the European Communities 2 . 2 . 94 TABLE B Countries and categories subject to the system of single surveillance (The complete description of the categories is shown in Annex I) Third country Groups Category Unit Morocco (only Tangiers zone) IB 6 (*) 1 000 pieces 7 (*) 1 000 pieces 8 (*) 1 000 pieces II B 26 (*) 1 000 pieces Turkey II A 22 (*)(') tonnes 32 (*) tonnes 39 (*) tonnes II B 18 (*) ( 2 ) 1 000 pieces 24 ( * ) 1 000 pieccs 27 (*) 1 000 pieces 28 (*) 1 000 pieces 29 (*) 1 000 pieces 73 (*) 1 000 pieces III A 56 (*) tonnes III B 70 (*) 1 000 pairs 74 ( * ) 1 000 pieces 75 D 1 000 pieces Malta I A 1 (*) tonnes 2 ( * ) tonnes IB 4 (*) 1 000 pieces 7 (*) , 1 000 pieces 8 (*) 1 000 pieces , (*) For these categories the provisions of Article 9 of the Regulation do not apply . (') Does not cover CN codes 5508 10 19 , 5509 31 10 , 5509 31 90, 5509 32 10 and 5509 32 90. ( 2 ) Does not cover CN codes 6207 91 10, 6207 91 90 , 6208 91 11 and 6208 91 19 . 2 . 2 . 94 Official Journal of the European Communities No L 29/47 TABLE C Countries and categories subject to the system of a posteriori statistical surveillance for direct imports (The complete description of the categories is shown in Annex I ) Third country Groups Category Unit Morocco IB 6 (*) 1 000 pieces 7 (*) 1 000 pieces 8 (*) 1 000 pieces II B 26 (*) 1 000 pieccs Tunisia I A 2 (*) tonnes IB 6 (*) 1 000 pieces (*) For these categories the provisions of Article 9 do not apply . TABLE D Countries and categories subject to a posteriori statistical surveillance: for OPT (The complete description of the categories is shown in Annex 1 ) Third country Groups Category Unit Turkey IB 4 1 000 pieces 5 1 000 pieces 6 1 000 pieces 7 1 000 pieces 8 1 000 pieces II B 12 1 000 pairs 13 1 000 pieces 26 1 000 picces 83 tonnes Malta IB 6 1 000 pieces Morocco IB 6 1 000 pieces 7 1 000 pieces 8 1 000 pieces II B 26 1 000 pieces Tunisia IB 6 1 000 pieces class="page"> Specimen of certificate of origin referred to in Article 28 of Annex 111 class="page"> Specimen of certificate of origin referred to in Article 28 of Annex III for Hong Kong class="page"> Specimen of certificate of origin referred to in Article 28 of Annex III for Hong Kong class="page"> Specimen of export licence referred to in Article 12 ( I ) of Annex III class="page"> Specimen of export licence referred to in Article 12 (2) of Annex HI for Hong Kong class="page"> Specimen of the export licence referred to in Article 12 (3) of Annex III for India class="page"> Specimen of export licence referred to in Article /9 ( I ) of Annex 111 class="page"> Specimen of the export licence referred to in Article 19 (2) of Annex III for Turkey class="page"> Specimen of the export licence referred to in Article 19 (2) of Annex III for Egypt and Malta class="page"> 2 . 2 . 94 Official Journal of the European Communities No L 29/67 ANNEX IV 'ANNEX V COMMUNITY QUANTITATIVE LIMITS agreed for the years 1993 to 1995 (The complete description of the goods is shown in Annex I ) Third country Category Unit Community quantitative limits I 1 I l 1993 1994 1995 Argentina GROUP I A 1 tonnes 4 246 4 331 4 418 2 tonnes 6 294 6 401 6 510 2 ( a ) tonnes 5 728 . 5 825 5 924 GROUP III A 46 tonnes 19 579 20 754 21 999 Belarus GROUP I A 1 tonnes 900 932 964 2 tonnes 2 100 2 174 2 250 2(a ) tonnes 300 311 321 3 tonnes 91 94 97 GROUPIE 4 1 000 pieces 361 377 394 5 1 000 pieces 294 307 321 6 1 000 pieces 161 168 176 7 1 000 pieces 139 145 152 8 1 000 pieces 190 199 207 GROUP II A 9 tonnes 166 173 181 20 tonnes 141 146 151 22 tonnes 118 124 131 23 tonnes 88 92 97 39 tonnes 60 63 66 GROUP II B 12 1 000 pairs 1 500 1 575 1 654 13 1 000 pieces 844 869 895 15 1 000 pieces 69 72 75 16 1 000 pieces 54 56 58 21 1 000 pieces 92 96 100 24 1 000 pieces 214 225 236 26/27 1 000 pieces 129 135 141 29 1 000 pieces 35 36 38 73 1 000 pieces 95 99 104 83 tonnes 64 66 68 GROUP III A 33 tonnes 76 79 83 36 tonnes 550 580 612 37 tonnes 93 98 103 50 tonnes 50 53 55 No L 29/68 Official Journal of the European Communities 2 . 2 . 94 l Community quantitative limits Third country Category Unit 199.3 1994 1995 Belarus GROUP III B (cont'd) 67 tonnes 107 112 118 74 1 000 pieces 120 125 130 90 tonnes 55 58 61 GROUP IV 115 tonnes 26 27 29 117 tonnes 350 368 386 118 tonnes 90 95 99 Brazil GROUP I A 1 tonnes 35 837 36 446 37 066 2 tonnes 22 231 22 453 22 678 2 ( aj tonnes 4 709 4 789 4 870 3 tonnes 2 200 2 288 2 380 GROUP IB 4 1 000 pieces 29 800 30 992 32 232 6 (') 1 000 pieces 3 113 3 238 3 367 GROUP II A 9 tonnes 6 502 6 762 7 033 20 tonnes 3 995 4 155 4 321 22 tonnes 11 851 12 562 13 316 39 tonnes 3 167 3 357 3 558 GROUP III A 46 tonnes 18 352 19 453 20 620 Bulgaria GROUP 1 A 2 tonnes 3 900 3 978 4 058 2 ( a ) tonnes 1 200 1 224 1 248 GROUP IB 4 ( 1 ) 1 000 pieces 3 450 3 605 3 767 5 1 000 pieces 3 750 3 919 4 095 6 ( 1 ) 1 000 pieces 1 420 1 491 1 566 7 1 000 pieces 1 200 1 254 1 310 8 1 000 pieces 4 300 4 451 4 607 GROUP II B 14 1 000 pieces 550 15 1 000 pieces 1 100 73 1 000 pieces 2 500 2 650 2 809 76 1 000 pieces 3 100 China ( 2 ) GROUP I A 1 tonnes 3 399 3 467 3 536 2 (') tonnes 25 720 26 234 26 759 2(a ) tonnes 3 335 3 402 3 470 3 (') tonnes 5 189 5 345 5 505 3 ( a ) tonnes 631 650 669 (') See Appendix A. ( 2 ) See Appendix B. 2 . 2 . 94 Official Journal of the European Communities No L 29/69 Third country Category Unit Community quantitative limits 1993 1994 1995 China GROUP IB (cont 'd) 4(i ) 1 000 pieces 43 223 45 384 47 653 5 (') 1 000 pieces 11470 11 929 12 406 6 (') 1 000 pieces 16 122 16 767 17 438 7 O 1 000 pieces 7 966 8 285 8 616 8 (') 1 000 pieces 10 654 10 974 11 303 GROUP II A 9 tonnes 4 600 4 876 5 169 20/39 tonnes 7 180 7 539 7 916 22 tonnes 13 111 13 898 . 14 732 23 tonnes 9 195 .9 655 10 137 32 tonnes 3 407 3 543 3 685 GROUP II B 12 1 000 pairs 17 604 18 484 19 408 13 1 000 pieces 414 892 419 041 423 232 15 0 1 000 pieces 11 500 11 960 12 438 16 1 000 pieces 13 000 13 488 13 993 18 tonnes 4 298 4 513 4 739 19 1 000 picces 83 530 86 871 90 346 21 0 1 000 pieces 11 111 11 667 12 250 24 0 1 000 pieces 29 362 30 390 31 453 26 0 1000 pieces 4 099 4 304 4 519 31 1 000 pieces 51 000 52 530 54 106 73 O 1 000 pieces 3 295 3 460 3 633 76 0 tonnes 4 501 4 726 4 962 78 tonnes 21 000 21 630 22 279 83 tonnes 6 300 6 489 6 684 GROUP III A 33 0 tonnes 17 500 18 288 19 110 37 tonnes 10 519 11 150 11 819 37(a ) tonnes 3 111 3 298 3 496 GROUP III B 10 1 000 pairs 52 695 54 803 56 995 GROUP V 163 tonnes 3 200 3 360 3 528 Czech Republic GROUP I A 2 tonnes 13 762,5 14 038 14 319 2 ( a ) tonnes 5 662,5 5 776 5 891 3 tonnes 4 622 4 807 4 999 GROUP I B 4 1 000 pieces 5 920 6 157 6 403 5 1 000 pieces 3 249 3 379 3 514 6 0 1 000 pieces 2 475 2 574 2 677 7 1 000 pieces 1 152 1 198 1 246 8 1 000 pieces 4 392 4 524 4 659 (') See Appendix A. No L 29/70 Official Journal of the European Communities 2 . 2 . 94 Third country Category Community quantitative limits Unit 1993 1994 1995 Czech Republic GROUP II A (cont'd) 9 tonnes 1 392 1 448 1 506 20 tonnes 1 512 1 603 1 699 32 tonnes 3 861 4 093 4 338 39 tonnes 954 1 011 1 072 GROUP II B 12 1 000 pairs 12 000 12 600 13 230 15 1 000 pieces 630 661,5 695 16 1 000 pieces 1 000 1 050 1 102,5 17 1 000 pieces 320 339 359 24 (') 1 000 pieces 1 550 1 627,5 1 709 26 1 000 pieces 1 000 1 050 1 102,5 76 tonnes 1 387,5 1 471 1 559 GROUP III A 36 tonnes 1 134 1 191 1 251 GROUP IIIB 90 tonnes 3 234 3 428 3 634 110 tonnes 3 465 3 673 3 894 GROUP IV 117 tonnes 2 880 3 053 3 236 118 tonnes 1 035 1 097 1 163 Hong Kong GROUP I A 2 tonnes 13 511 13 538 13 565 2(a) tonnes 11 627 11 650 11 674 3 tonnes 11213 11236 11 258 3(a ) tonnes 7 511 7 526 7 541 GROUP IB 4 1 1 ) 1 000 pieces 37 525 37 788 38 052 5 1 000 pieces 28 536 28 707 28 880 6 ( 1 ) 1 000 pieces 54 167 54 438 54 711 7 1 000 pieces 31 775 32 029 32 286 8 1 000 pieces 48 749 49 041 49 335 GROUP II A 32 tonnes 6 891 7 063 7 240 39 tonnes 1 505 1 535 1 565 GROUP II B 12 1 000 pairs 12 354 12 724 13 106 13 ( J ) 1 000 pieces 81 992 82 812 83 640 16 1 000 sets 2 282 2 316 2 351 18 tonnes 7 278 7 459 7 646 21 (') 1 000 pieces 17 099 17 355 17 615 24 1 000 pieces 8 378 8 588 8 803 26 1 000 pieces 10 037 10 138 10 239 27 1 000 pieces 9 953 10 152 10 355 29 1 000 sets 2 621 2 686 2 754 31 1 000 pieces 19 888 20 485 21 099 68 (&gt;) tonnes 2 572 2 662 2 755 73 (^ 1 000 sets 2 013 2 054 2 095 77 tonnes 642 658 674 78 tonnes 9 051 9 277 9 509 83 tonnes 369 378 388 ( ! ) See Appendix A. 2 . 2 . 94 Official Journal of the European Communities No L 29/71 Third country Category Unit Community quantitative limits 1993 1994 1995 Hong Kong * GROUP III A (cont 'd) 61 tonnes 2 187 2 297 2 411 GROUP III B 10 1 000 pairs 87 536 89 287 91 073 72 1 000 pieces 16 877 17 552 18 254 74 1 000 sets 1 093 1 137 1 182 Hungary GROUP I A 2 tonnes 4 500 4 590 4 682 2 ( a ) tonnes 3 000 3 060 3 121 3 tonnes 1 400 1 477 1 558 GROUPIE 4 1 000 pieces 6 500 6 793 7 098 5 1 000 pieces 4 800 5 016 5 242 6 (') 1 000 pieces 2 800 2 926 3 058 7 1 000 pieces 2 000 2 090 2 184 8 1 000 pieces 2 300 2 369 2 440 GROUP IIA 9 tonnes 850 893 937 20 tonnes 2 200 2 321 2 449 39 tonnes 1 200 1 272 1 348 GROUP II B 12 1 000 pairs 17 300 18 252 19 255 15 1 000 pieces 1 750 1 855 1 966 16 1 000 pieces 1 200 1 272 1 348 17 1 000 pieces 900 954 1 011 24 (') 1 000 pieces 4 200 4 452 4 719 73 (') 1 000 pieces 2 200 2 332 2 472 GROUP IV 117 tonnes 900 954 1 011 India GROUP I A 1 tonnes 33 599 34 271 34 956 2 tonnes 48 150 48 992 49 850 2(a ) tonnes 10 981 11 639 12 338 3 tonnes 20 725 21 554 22 416 3(a ) tonnes 4 145 4 310 4 483 GROUP IB 4 (') 1 000 pieces 36 505 38 148 39 865 5 1 000 pieces 23 134 24 291 25 505 6 (') 1 000 pieces 5 269 5 532 5 809 7 1 000 pieces 48 779 49 999 51 249 8 1 000 pieces 34 044 34 980 35 942 GROUP II A 9 tonnes 6 950 7 298 7 662 20 tonnes 11 664 12 247 12 859 39 tonnes 3 062 3 246 3 440 (') See Appendix A. No L 29/72 Official journal of the European Communities 2 . 2 . 94 Third country Category Unit Community quantitative limits 1993 1994 1995 India GROUP II B (cont'd) 15 1 000 pieces 3 939 4 176 4 426 26 1 000 pieces 11 584 12 047 12 529 27 1 000 pieces 10 553 10 975 11 415 29 1 000 pieces 6 436 6 758 7 096 FOLKLORE PRODUCTS 6 1 000 pieces 646 678 712 8 1 000 pieces 1 645 1 690 1 737 15 1 000 pieces 730 774 821 27 1 000 pieces 1 290 1 342 1 395 Indonesia GROUP IA 1 tonnes 13 800 14 214 14 640 2 tonnes 18 110 18 834 19 588 2(a ) tonnes 6 740 7 010 7 290 3 tonnes 14 006 14 706 15 442 3 ( a ) tonnes 7 461 7 834 8 226 GROUP IB 4 1 000 pieces 30 450 31 668 32 935 5 1 000 pieces 22 331 23 671 25 091 6 (') 1 000 pieces 7 866 8 338 8 838 7 1 000 pieces 6 016 6 377 6 760 8 1 000 pieces 9 648 10 227 10 840 GROUP II B 21 1 000 pieces 25 441 26 204 26 990 GROUP III A 35 tonnes 13 200 13 926 14 692 Macao GROUP IB 4 ( 1 ) 1 000 pieces 11 983 12 103 12 224 5 1 000 pieces 10 964 11 073 11 184 , 6 (') 1 000 pieces 11 449 11 564 11 680 7 1 000 pieces 4 474 4 519 4 564 8 1 000 pieces 6 705 6 772 6 840 GROUP IIA 20 tonnes 154 158 163 39 tonnes 194 199 205 GROUP II B 13 1 000 pieces 6 798 6 934 7 073 15 1 000 pieces 386 398 410 16 1 000 pieces 384 389 395 18 tonnes 3 709 3 783 3 859 19 tonnes 612 630 649 21 O 1 000 pieces 552 563 574 24 O 1 000 pieces 1 731 1 766 1 801 26 1 000 pieces 1 019 1 034 1 050 27 1 000 pieces 2 252 2 286 2 320 31 1 000 pieces 6 626 6 825 7 030 73 O 1 000 pieces 1111 1 133 1 156 78 tonnes 1 381 1409 1437 83 tonnes 315 325 334 ( ') See Appendix A. 2 . 2 . 94 Official Journal of the European Communities No L 29/73 Third country Category Unit Community quantitative limits 1993 1994 1995 Malaysia GROUP I A 2 tonnes 5 094 5 247 5 404 2(a ) tonnes 2 050 2 112 2 175 3 (') tonnes 10 734 11 056 11 388 3 ( a ) (') tonnes 4 330 4 460 4 594 GROUP IB 4 (') 1 000 pieces 8 740 9 177 9 636 5 1 000 pieces 4 270 4 484 4 708 6 0 ) 1 000 pieces 5 715 6 001 6 301 7 1 000 pieces 27 200 28 016 28 856 8 1 000 pieces 5 550 5 717 5 888 GROUP IIA 22 tonnes 7 136 7 564 8 018 Mongolia GROUPIE 5 1 000 pieces 750 780 811 5 ( a ) 0 ) 1 000 pieces 105 109 113 Pakistan GROUP I A 1 tonnes 9 053 9 280 9 512 2 tonnes 26 219 26 874 27 546 2 (a ) tonnes , 4 000 4 240 4 495 3 tonnes 38 033 39 554 41 136 GROUP IB 4 0 ) 1 000 pieces 18 165 19 074 20 027 5 1 000 pieces 4 637 4 915 5 210 6 0 ) 1 000 pieces 21 300 22 365 23 483 7 1 000 pieces 12 500 13 250 14 045 8 1 000 pieces 4 245 4 372 4 503 GROUP IIA 9 tonnes 3 788 4 015 4 256 20 tonnes 16 658 17 741 18 894 39 tonnes 8 000 8 400 8 820 GROUP II B 18 tonnes 12 000 12 720 13 483 26 1 000 pieces 12 099 12 825 13 594 Peru GROUP I A 10 ) tonnes 9 489 9 963 10 461 2 tonnes 5 165 5 527 5 913 Philippines GROUP I B 4 0 ) 1 000 pieces 15 895 16 611 17 358 5 1 000 pieces 7 489 7 863 8 257 6 0 ) 1 000 pieces 6 403 6 755 7127 7 1 000 pieces 4 256 4 426 4 603 8 1 000 pieces 5 170 5 351 5 538 f ) See Appendix A. No L 29/74 Official Journal of the European Communities 2 . 2 . 94 Third country Category Unit Community quantitative limits 1993 1994 1995 Philippines GROUP II B (cont'd) 13 1 000 pieces 14 674 15 554 16 487 15 1 000 pieces 1 923 2 038 2 161 21 ( 1 ) 1 000 pieces , 5 540 5 872 6 225 26 1 000 pieces 2 485 2 634 2 792 31 1 000 pieces 10 063 10 667 11 307 73 (') 1 000 pieces 10 310 10 826 11 367 GROUP III B 10 1 000 pairs 12 834 13 604 14 421 Poland GROUP I A 2 tonnes 7 000 7 140 7 283 2 ( a ) tonnes 2 000 2 040 2 081 3 tonnes 3 720 3 869 4 024 GROUP IB 4 (') 1 000 pieces 21 000 21 840 22 714 5 1 000 pieces 7 400 7 733 8 081 6 (') 1 000 pieces 4 500 4 725 4 961 8 1 000 pieces 3 800 3 933 4 071 GROUP II A 9 tonnes 2 500 2 625 2 756 20 tonnes 2 600 2 730 2 867 GROUP II B 12 1 000 pairs 20 500 21 730 23 034 14 1 000 pieces 1 500 1 590 1 685 15 1 000 pieces 2 350 2 491 2 640 16 1 000 pieces 1 725 1 829 1 938 24 (') 1 000 pieces 5 500 5 830 6 180 26 1 000 pieces 4 500 4 770 5 056 GROUP III B 90 tonnes 4 000 4 200 4 410 GROUP IV 117 tonnes 2 600 2 756 2 921 118 tonnes 2 000 2 120 2 247 Romania GROUP I A 2 tonnes 6 000 6 120 6 242 2 (a ) tonnes 3 650 3 723 3 797 3 tonnes 2 550 2 678 2 812 GROUP IB 4 (!) 1 000 pieces 25 000 26 000 27 040 5 1 000 pieces 16 250 16 981 17 745 6 1 000 pieces 7 250 7 576 7 917 7 1 000 pieces . 1 650 1 724 1 802 8 1 000 pieces 9 850 10 146 10 450 GROUP II A 20 tonnes 1 550 1 643 1 742 ( 1 ) See Appendix A. 2 . 2 . 94 Official Journal of the European Communities No L 29/75 Third country Category Unit Community quantitative limits 1993 1994 1995 Romania GROUP II B (cont 'd) 12 1 000 pairs 45 000 47 250 49 613 13 1 000 pieces 22 055 14 1 000 pieces 1 500 1 590 1 685 15 1 000 pieces 2 250 2 385 2 528 16 1 000 pieces 2 750 17 1 000 pieces 1 550 1 643 1 742 24 1 000 pieces 9 400 9 964 10 562 26 1 000 pieces 1 650 68 tonnes 1 000 73 (') 1 000 pieces 2 100 2 226 2 360 78 tonnes 550 GROUP IV 118 tonnes 800 848 899 The Russian Federation GROUP I A 1 tonnes 4 050 4 192 4 338 2 tonnes 11 000 11 385 11 783 2 (a ) tonnes 700 725 750 3 tonnes 1 560 1 615 1 671 GROUP IB 4 1 000 pieces 2 000 2 090 2 184 5 1 000 pieces 1 304 1 363 1 424 6 1 000 pieces 1 900 1 986 2 075 7 1 000 pieces 610 637 666 8 1 000 pieces 2 000 2 090 2 184 GROUP II A 9 tonnes 1 300 1 346 1 393 20 tonnes 1 800 1 863 1 928 22 tonnes 1 046 1 093 1 142 23 tonnes 778 813 850 39 tonnes 650 679 710 GROUP II B 12 1 000 pairs 2 866 2 995 3 130 13 1 000 pieces 4 082 4 225 4 373 15 1 000 pieces 760 787 814 16 1 000 pieces 550 569 589 21 1 000 pieces 680 711 743 24 1 000 pieces 953 996 1 041 26/27 1 000 pieces 944 977 1 011 29 1 000 pieces 470 486 503 73 1 000 pieces 400 414 428 83 tonnes 350 362 375 GROUP III A 33 tonnes 266 275 285 36 tonnes 1 020 1 066 1 114 37 tonnes 1 250 1 306 1 365 50 tonnes 400 420 441 (') See Appendix A. No L 29/76 Official Journal of the European Communities 2 . 2 . 94 Third country Category Unit Community quantitative limits 1993 1994 1995 The Russian Federation GROUP III B (cont'd) 67 tonnes 257 269 281 74 1 000 pieces 420 435 450 90 tonnes 700 732 764 GROUP IV 115 tonnes 350 366 382 117 tonnes 1 250 1 300 1 352 118 tonnes 700 728 757 Singapore GROUP I A 2 tonnes 3 503 3 608 3 716 2 ( a ) tonnes 1 728 1 780 1 834 3 tonnes 853 895 940 GROUP IB 4 (') 1 000 pieces 18 176 18 903 19 659 5 1 000 pieces 10 554 10 976 11415 6 O 1 000 pieces 10 526 11 000 11495 7 1 000 pieces 9 121 9 486 9 865 8 1 000 pieces 6 265 6 453 6 647 Slovak Republic GROUP I A 2 tonnes 2 787,5 2 843 2 900 2 ( a ) tonnes 1 887,5 1 925 1 964 3 tonnes 1 798 1 870 1 945 GROUP IB 4 1 000 pieces 1 480 1 539 1 601 5 1 000 pieces 2 451 2 549 2 651 6 O 1 000 pieces 2 025 2 106 2 190 7 1 000 pieces 768 799 831 8 1 000 pieces 2 808 2 892 2 979 GROUP II A 9 tonnes 58 60 62 20 tonnes 1 188 1 259 1 335 32 tonnes 39 41 44 39 tonnes 561 595 630 GROUP II B 12 1 000 pairs 13 000 13 650 14 333 15 1 000 pieces 770 808,5 849 16 1 000 pieces 1 000 1 050 1 102,5 17 1 000 pieces 960 1 018 1 079 24 0 1 000 pieces 3 450 3 622,5 3 803 26 1 000 pieces 1 000 1 050 1 102,5 76 tonnes 2 362,5 2 504 2 655 GROUP III A 36 tonnes 666 699 734 (') Sec Appendix A. 2 , 2 , 94 Official Journal of the European Communities No L 29/77 Third country Category Unit Community quantitative limits 1993 1994 1995 Slovak Republic GROUP 111 B (cont'd) 90 tonnes 616 653 692 110 tonnes 35 37 39 GROUP IV 117 tonnes 320 339 360 118 tonnes 115 122 129 South Korea GROUP I A 1 tonnes 880 881 882 2 tonnes 5 591 5 596 5 602 2 (a ) tonnes 706 707 708 3 tonnes 4 480 4 503 4 525 3 (a ) tonnes 669 675 682 GROUP IB 4 (') 1 000 pieces 12 521 12 659 12 798 5 1 000 pieces 28 110 28 278 28 448 6 (') 1 000 pieces 5 172 5 236 5 302 7 1 000 pieces 8 649 8 714 8 780 8 1 000 pieces 29 494 29 715 29 938 GROUP II A 9 tonnes 1 167 1 197 1 227 22 tonnes 13 288 13 753 14 235 32 tonnes 2 087 2 149 2 214 GROUP II B 12 1 000 pairs 133 136 136 465 139 876 13 1 000 pieces 8 915 9 048 9 184 14 1 000 pieces 5 999 6 149 6 303 15 1 000 pieces 7 767 8 000 8 240 16 1 000 pieces 905 923 941 17 O 1 000 pieces 2 738 2 780 2 821 18 tonnes 1 377 1 418 1461 21 0 1 000 pieces 12 281 12 526 12 777 24 1 000 pieces 4 130 4 266 4 407 26 1 000 pieces 2 752 2 780 2 808 27 1 000 pieces 1 615 1 647 1 680 28 1 000 pieces 627 646 665 29 O 1 000 pieces 477 491 506 31 1 000 pieces 5 560 5 699 5 841 68 tonnes 1 088 1 142 1 199 73 1 000 pieces 796 812 828 77 tonnes 1 793 1 838 1 883 78 tonnes 5 356 5 544 5 738 83 tonnes 313 320 328 GROUP III A 33 tonnes 5 559 5 810 6 071 35 tonnes 5 024 5 275 5 539 36 tonnes 4 044 4 287 4 544 37 tonnes 5 840 6 132 6 439 50 tonnes 669 701 734 (') See Appendix A. Sfo L 29/78 Official Journal of the European Communities 2 . 2 . 94 Third country Category Unit Community quantitative limits 1993 1994 1995 South Korea GROUP III B (cont 'd) io 1 000 pairs 22 210 23 099 24 023 67 tonnes 1 221 1 270 1 321 70 1 000 pairs 7 010 7 430 7 876 86 1 000 pieces 5 993 6 353 6 734 91 1 000 pieces 672 706 741 97 tonnes 1 118 1 185 1 257 97 ( a ) ( 1 ) tonnes 358 380 403 100 tonnes 4 950 5 247 5 562 111 tonnes 91 96 103 Sri Lanka GROUPIE 6 (') 1 000 pieces 5 361 5 736 6 138 7 1 000 pieces 8 581 9 182 9 825 8 1 000 pieces 6 877 7 358 7 873 GROUP II B 21 (') 1 000 pieces 5 768 6 229 6 727 Taiwan GROUP I A 2 tonnes 5 797 5 803 5 808 2 (a ) tonnes 395 397 399 3 tonnes 8 034 8 074 8 115 3 (a ) tonnes 620 626 633 GROUP IB 4 (') 1 000 pieces 10 246 10 380 10 515 5 1 000 pieces 20 427 20 549 20 673 6 0 ) 1 000 pieces 5 231 5 296 5 362 7 1 000 pieces 3 265 3 292 3 320 8 1 000 pieces 8 601 8 687 8 774 GROUP II A 20 tonnes 243 249 255 22 tonnes 7 919 8 078 8 239 23 tonnes 4 603 4 741 4 883 GROUP II B 12 1 000 pairs 33 893 34 570 35 262 13 1 000 pieces 2 628 2 680 2 734 14 lOOOpicces 3 368 3 486 3 608 15 1 000 pieces 2 217 2 283 2 352 16 1 000 pieces 398 406 414 17 1 000 pieces 801 817 833 1 8 tonnes 1 704 1 746 1 790 21 0 ) 1 000 pieces 5 564 5 648 5 732 24 1 000 pieces 3 735 3 828 3 924 26 1 000 pieces 3 034 3 064 3 095 27 1 000 picccs 1 629 1 662 1 695 28 0 ) 1 000 pieces 1 801 1 846 1 892 68 tonnes 555 578 601 73 1 000 pieces 1 556 1 579 1 603 77 tonnes 272 289 306 78 tonnes 4 044 4 165 4 290 83 tonnes 901 928 956 GROUP III A 33 tonnes 1 279 1 343 1 410 35 tonnes 6 124 6 368 6 623 37 tonnes 15 036 15 638 16 263 ( 1 ) See Appendix A 2 . 2 . 94 Official Journal of the European Communities No L 29/79 Third country Category Unit Community quantitative limits 199.3 1994 1995 Taiwan GROUP III B (cont'd) 10 1 000 pairs 19 236 20 005 20 805 67 tonnes 1 142 1 204 1 271 74 1 000 pieces 232 245 258 91 tonnes 1 082 1 136 1 192 97 tonnes 959 1 007 1 057 97 ( a ) (') tonnes 452 474 498 110 tonnes 3 735 3 960 4 197 Thailand GROUP I A 1 tonnes 15 654 16 124 16 607 2 tonnes 11 428 11 771 12 124 2 (a ) tonnes 2 975 3 064 3 156 3 (') tonnes 20 640 21 259 21 897 3 ( a ) (') tonnes 5 424 5 586 5 754 GROUP IB 4 1 000 pieces 23 298 24 463 25 687 5 1 000 pieces 16 499 17 324 18 190 6 1 000 pieces 4 647 4 880 5 124 7 1 000 pieces 5 545 5 822 6 113 8 1 000 pieces 2 944 3 047 3 154 GROUP II A 20 tonnes 6 000 6 360 6 742 22 tonnes 2 647 2 806 2 974 GROUP II B 12 1 000 pairs 17 337 18 377 19 480 21 1 000 pieces 7 388 7 831 8 301 24 O 1 000 pieces 3 884 4 117 4 364 26 1 000 pieces 4 265 4 521 4 792 73 1 000 pieces 2 486 2 635 2 793 GROUP III B 10 1 000 pairs 14 541 15 559 16 648 97 tonnes 1 318 1 397 1 480 97 ( a ) O tonnes 1 150 1 219 1 292 Ukraine GROUP I A 1 tonnes 610 631 653 2 tonnes 1 400 1 449 1 500 2 ( a ) tonnes 350 362 375 3 tonnes 350 362 375 GROUP IB 4 1 000 pieces 900 941 983 5 1 000 pieces 970 1 014 1 059 6 1 000 pieces 800 836 874 7 1 000 pieces 250 261 273 8 1 000 pieces 350 366 382 (') see Appendix A. No L 29/80 Official Journal of the European Communities 2 . 2 . 94 Third country Category Unit Community quantitative limits 1993 1994 1995 Ukraine CROUP II A (cont'd) 9 tonnes 310 324 339 20 tonnes 520 538 557 22 tonnes 200 211 223 23 tonnes 295 310 325 39 tonnes 175 184 193 GROUP II B 12 1 000 pairs 2 500 2 625 2 756 13 1 000 pieces 1 500 1 545 1 591 15 1 000 pieces 120 125 131 16 1 000 pieces 65 68 70 21 1 000 pieces 90 94 98 24 1 000 pieces 480 504 529 26/27 1 000 pieces 240 251 262 29 1 000 pieces 50 52 54 73 1 000 pieces 350 366 382 83 tonnes 150 155 159 GROUP III A 33 tonnes 500 523 546 36 tonnes 600 623 668 37 tonnes 700 735 772 50 tonnes 80 84 88 GROUP III B 67 tonnes 150 158 165 74 1 000 pieces 250 260 270 90 tonnes 500 525 551 GROUP IV 115 tonnes 180 189 198 117 tonnes 450 473 496 118 tonnes 280 294 309 Uzbekistan GROUP IA 2 tonnes 2 600 2 691 2 785 2 ( a ) tonnes 550 569 589 Vietnam GROUP 1 Categories 1 , 22 , 23 , 41 , 42 , 43 , 47, 48 , 49, 56, 115 , 125a , 125b, 127a, 127b, 130a, 130b Total ; tonnes 1 710 1 747 1 783 of which 1 tonnes 150 150 150 22 tonnes 200 204 208 23 tonnes 150 155 159 41 tonnes 200 209 218 115 tonnes 70 71 72 130 A / 130 B tonnes 150 152 154 2 . 2 . 94 Official Journal of the European Communities No L 29/81 Third country Category Unit Community quantitative limits 1993 1994 1995 Vietnam GROUP 2 Categories 2, 3 , 32, 33 , 34, 35, 36 , 37, 50, 53 , 61 , 100, 117, 136 Total : tonnes 2 113 2 165 2 218 of which 2 tonnes 450 451 452 3 tonnes 250 251 252 32 tonnes 51 52 53 35 tonnes 200 208 216 36 tonnes 128 133 138 37 tonnes 127 132 137 50 tonnes 102 107 112 117 tonnes 70 71 71 GROUP 3 Categories 38 A, 63 , 65 , 140 Total : tonnes 386 398 410 of which 65 tonnes 221 230 239 GROUP 4 Categories 4, 5 , 10, 12, 13 , 24, 28 , 67, 68 , 69 , 70, 72 , 73 , 74, 75 , 83 , 156, 157 Total : tonnes 5 429 5 561 5 696 of which 4 1 000 pieces 3 360 3 384 3 408 5 1 000 pieces 1 260 1 268 1 276 10 1 000 pairs 3 150 3 308 3 473 12 1 000 pairs 1 600 1 632 1 665 13 1 000 pieces 4 695 4 742 4 789 24 1 000 pieces 1 500 1 530 1 561 28 1 000 pieces 1 680 1 722 1 765 67 tonnes 175 185 195 68 tonnes 158 164 169 73 1 000 pieces 234 238 242 74 1 000 pieces 333 346 360 83 tonnes 106 109 112 156 tonnes 25 26 27 157 tonnes 95 97 99 GROUP 5 Categories 6 , 7 , 8 , 14 , 15 , 16 , 17 , 18, 21 , 26, 27, 29 , 31 , 76, 77, 78 , 84, 85 , 86 , 87, 88 , 159, 161 Total : tonnes 9 554 9 705 9 858 of which 6 1 000 pieces 2 000 2 010 2 020 7 1 000 pieces 1 000 1 008 1 016 8 1 000 pieces 6 450 6 488 6 528 14 1 000 pieces 300 308 316 15 1 000 pieces 70 72 74 16 1 000 pieces 250 254 258 17 1 000 pieces 200 203 206 18 tonnes 700 714 728 21 1 000 pieces 7 400 7 511 7 624 26 1 000 pieces 300 303 306 27 1 000 pieces 110 112 114 29 1 000 pieces 110 113 116 31 1 000 pieces 733 751 770 76 tonnes 580 597 615 78 tonnes 288 294 300 159 tonnes 80 81 82 161 tonnes 81 82 83 No L 29/82 Official Journal of the European Communities 2 . 2 . 94 Third country Category Unit Community quantitative limits 1993 1 1994 J 1995 Vietnam GROUP 6 (cont'd) Categories 9, 19 , 20, .38 B, 39, 40, 58 , 59 , 60, 62, 66 , 90, 91 , 93 , 95 , 96, 97, 101 , 109, 110, 111 , 112, 113 , 118 , 120, 123 , 141 , 142 , 151 A , 151 B Total : tonnes 2 736 2 797 2 860 of which 9 tonnes 700 718 736 19 1 000 pieces 500 515 530 20 tonnes 141 145 149 39 tonnes 116 118 120 90 tonnes 100 103 - 106 97 tonnes 70 72 74 118 tonnes 57 58 59 2 . 2 . 94 Official Journal of the European Communities No L 29/83 Appendix A to Annex V Category Third country Remarks 1 Pakistan The following additional quantities may be added to the relevant annual quantitative limit: 1993 : 347 tonnes, 1994: 355 tonnes, 1995 : 363 tonnes. These quantities may, subject to notification, be transferred to the relevant quantitative limits for category 2. Part of the quantity so transferred may be used on a pro rata basis for category 2a . Peru In addition to the quantitative limits shown in Annex V, an additional annual quantity of 900 tonnes of products falling within category 1 is reserved for imports into the Community for processing by the Community industry . 2 China For fabrics, below 115 cm in width (CN codes: 5208 11 90, 5209 12 00, 5210 49 00, 5208 12 11 , 5209 19 00, 5211 11 00, 5208 12 91 , 5209 21 00, 5211 12 00, 5208 13 00, 5209 22 00, 5211 19 00, 5208 19 00, 5209 29 00, 5211 31 00, 5208 21 90, 5209 31 00, 5211 32 00, 5208 22 11 , 5209 32 00, 5211 39 00, 5208 22 91 , 5209 39 00, 5211 41 00, 5208 23 00, 5209 41 00, 5211 42 00, 5208 29 00, 5209 42 00, 521 1 43 00, 5208 31 00, 5209 43 00, 521149 19 , 5208 32 11 , 5209 4910, 521149 90, 5208 32 91 , 5209 49 90, 5212 11 10 , 5208 33 00, 5209 51 00, 5212 11 90, 5208 39 00, 5209 52 00, 5212 13 90, 5208 41 00, 5209 59 00, 5212 1410, 5208 42 00, 5210 11 10, 5212 14 90, 5208 43 00, 5210 12 00, 5212 21 10, 5208 49 00, 5210 19 00, 5212 21 90, 5208 51 00, 5210 31 10, 5212 23 10, 5208 52 10, 5210 32 00, 5212 23 90, 5208 53 00, 5210 39 00, 5212 24 10, 5208 59 00, 5210 41 00, 5212 24 90, 5209 11 00, 5210 42 00, ex 5811 00 00 and ex 6308 00 00), the following additional quantities may be exported to the Community by China : 1993 : 1 333 tonnes, 1994: 1 358 tonnes, 1995: 1 385 tonnes. For fabrics of category 2 for medical gauze (CN codes: 5208 11 10 and 5208 21 10 ) the following additional quantities may be exported to the Community by China : 1993 : 1 840 tonnes, 1994: 1 877 tonnes, 1995 : 1 914 tonnes. Possibility of transfer to and from category 3 of up to 40% of the category to which the transfer is made. No L 29/84 Officia I Journal of the European Communities 2. 2 . 94 Category Third country Remarks 3 China Possibility of transfer with category 2 of up to 40 % of the category to which the transfer is made. Malaysia The quantitative limits shown in Annex V include cotton fabric falling Thailand within category 2 , 3 ( a ) Malaysia The quantitative limits shown in Annex V include cotton fabric other Thailand than unbleached or bleached falling within category 2 (a ). 4 Bulgaria For the purpose of setting off exports against the agreed quantitative China limits a conversion rate of five garments (other than babies' garments ) Hong Kong of a maximum commercial size of 130 cm or three garments whose India commercial size excecds 1 30 cm may be applied for up to 5 % of the Macao quantitative limits . Malaysia p pjong Kong, Macao and South Korea, this figure shall be 3 % , Pakistan , , *  \ a,  and tor laiwan 4 /o . Philippines Poland The export licence concerning these products must bear, in box 9, the Romania words "The conversion rate for garments of a commercial size of not Singapore more than 130 cm must be applied ". South Korea Taiwan 5 China Thes figures include the following quantities reserved for European industry for a period of 1 80 days each year : 1993 : 562 000 pieces, 1994: 584 000 pieces, 1995 : 608 000 pieces . For products of category 5 ( other than anoraks, windcheaters, waister jackets and the like ) of fine animal hair falling within CN codes: 6110 10 35 , 6110 10 38 , 6110 10 95 and 6110 10 98 , the following sub-limits apply within the quantitative limits established for category 5 : 1993 : 140 000 pieces, 1994: 144 000 pieces, 1995 : 148 000 pieces . 5 ( a ) Mongolia Products of catergory 5 ( a ) consist of articles of cashmere or other fine animal hair falling within the following CN codes : 6110 10 35 , 6110 10 38 , 6110 10 95 and 6110 10 98 The export licences and origin certificates covering consignments of these products must bear :  category 5 (a ) in box 4,  the words "PRODUITS EN POILS FINS" (or "PRODUCTS OF FINE ANIMAL HAIR") in box 9,  an indication of the types of fine animal hair of which the products are made up in box 10 . 6 China The figures include the following quantities reserved for European industry for a period of 180 days each year : 1993 : 1 000 000 pieces, 1994: 1 040 000 pieces, 1995 : 1 082 000 pieces . The following additional quantities of shorts (CN codes 6203 41 90, 6203 42 90, 6203 43 90 and 6203 49 50) may be exported by China to the Community : 1993 : 994 000 pieces, 1 994: 1 034 000 pieces, 1995 : 1 075 000 pieces . 2 . 2 . 94 Official Journal of the European Communities No L 29/85 Category Third country Remarks 6 Brazil For the purpose of setting off exports against the agreed quantitative Bulgaria limits a conversion rate of five garments (other than babies' garments) Czech Republic of a maximum commercial size of 130 cm for three garments whose Slovak Republic commercial size exceeds 130 cm may be applied for up to 5% of the Hungary quantitative limits . Indonesia ^or ^acao ^is f&gt; £ure shall be 3% and for Hong Kong it shall be jy[acao ' 1 % , Utilization of the conversion rate for Hong Kong is limited in Malaysia respect of long trousers to the subceiling shown below . Philippines The export licence concerning these products must bear, in box 9 , the Poland words "The conversion rate for garments of a commercial size of not Singapore more than 130 cm must be applied ". South Korea Sri Lanka Taiwan Hong Kong Within the quantitative limits laid down in Annex V there are the following subceilings for long trousers falling within CN codes 6203 41 10, 6203 42 31 , 6203 42 33 , 6203 42 35 , 6203 43 19, 6203 49 19, 6204 61 10, 6204 62 31 , 6204 62 39, 6204 63 18 , 6204 69 18 , 6211 32 42, 6211 33 42 , 6211 42 42 and 6211 43 42: 1993 : 45 075 000 pieces, 1994: 45 301 000 pieces, 1995 : 45 527 000 pieces . The export licence covering these products should be endorsed "category 6 S ". 7 China These figures include the following quantities reserved for European industry for a period of 180 days each year : 1993 : 607 000 pieces, 1994: 631 000 pieces , 1995 : 657 000 pieces . 8 China These figures include the following quantities reserved for Europan industry for a period of 180 days each year : 1 993 : 1 000 000 pieces, 1994: 1 030 000 pieces, 1995 : .1 061 000 pieces . 13 Hong Kong The quantitative limits shown in Annex V cover only products of cotton or synthetic fibres falling within CN codes 6107 11 00, 6107 12 00, 6108 21 00 and 6108 22 00 . In addition to the quantitative limits shown in Annex V, the following specific quantities were agreed for exports of products ( of wool or regenerated fibres ) falling within CN codes 6107 12 00, 6107 19 00, 6108 22 00 and 6108 29 00 : 1993 : 1 607 tonnes, 1994: 1 671 tonnes, 1995 : 1 738 tonnes. The export licence covering these products should be endorsed "category 13 S ". No L 29/86 Official Journal of the European Communities 2 . 2 . 94 Category Third country Remarks 15 China These figures include the following quantities reserved for European industry for a period of 180 days each year : 1993 : 260 000 picccs, 1994 : 270 000 pieces, 1995 : 281 000 pieces . 17 South Korea Additional flexibility of 1,5% transfer in respect of products falling within category 21 is available . 21 South Korea Additional flexibility of 1,5% transfer in respect of products falling within category 17 is available . China For the purpose of setting off exports against the agreed quantitative Hong Kong limits a conversion rate of five garments (other than babies' garments ) Macao of a maximum commercial size of 130 cm for three garments whose Philippines commercial size exceeds 130 cm may be applied for up to 5% of the South Korea quantitative limits . Sri Lanka ^ Hong Kong this figure shalla be 2%, for South Korea 3% and a" for Taiwan 4% . The export licence concerning these products must bear , in box 9, the words "The conversion rate for garments of a commercial size of not more than 130 cm must be applied ". China These figures include the following quantities reserved for European industry for a period of 180 days each year : 1 993 : 839 000 pieces , 1994: 881 000 pieces, 1 995 : 925 000 pieces . 24 China For the purpose of setting off exports against the agreed quantitative Czech Republic limits an conversion rate of five garments (other than babies' Slovak Republic garments ) of a maximum commercial size of 130 cm for three Hungary garments whose commercial size exceeds 130 cm may be applied for Macao up to 5 % of the quantitative limits . Poland The export licence concerning these products must bear, in box 9, the words "The conversion rate for garments of a commercial size of not more than 130 cm must be applied ". Thailand The quantitative limits do not cover products falling within CN codes 6107 21 00 and 6107 22 00. 26 China These figures include the following quantities reserved for European industry for a period of 180 days each year: 1993: 292 000 pieces, 1994: 307 000 pieces, 1995 : 322 000 pieces . 28 Taiwan In addition to the quantitative limits laid down in Annex V, specific quantities were agreed for exports of bib and brace overalls, breeches and shorts falling within CN codes 6103 41 90, 6103 42 90, 6103 43 90, 6103 49 91 , 6104 61 90, 6104 62 90, 6104 63 90 and 6104 69 91 only : 1993 : 166 tonnes, 1994 : 170 tonnes, 1995 : 174 tonnes. 2 . 2 . 94 Official Journal of the European Communities No L 29/87 Category Third country Remarks 29 South Korea In addition to the quantitative limits laid down in Annex V, additional quantities are reserved for martial arts ( judo, karate, kung fu , taekwondo or the like ) clothing: 1993 : 266 000 pieces, 1994: 275 000 pieces, 1995 : 285 000 pieces . 33 China These quantitative limits apply also to products declared for re-export outside the Community. 68 Hong Kong The quantitative limits shown in Annex V cover only the garments falling within CN codes 6111 10 90, 611120 90, 6111 30 90, ex 6111 90 00, ex 6209 10 00, ex 6209 20 00, ex 6209 30 00 and cx 6209 90 00. In addition to the quantitative limits shown in Annex V, the following specific quantities were agreed for exports of babies garments and clothing accessories, knitted or crocheted, other than gloves, mittens and mitts ; babies garments other than knitted or crocheted falling within CN codes 6111 1090, 6111 2090, 6111 3090, ex 6111 90 00, ex 6209 10 00, ex 6209 20 00, ex 6209 30 00 and ex 6209 90 00: 1993 : 586 tonnes, 1994: 606 tonnes, 1995 : 628 tonnes . The export licence covering these products should be endorsed "category 68 S". 72 Hong Kong Applies only to knitted swimwear. 73 China For the purpose of setting off exports against the agreed quantitative Hong Kong limits a conversion rate of five garments (other than babies' garments) Hungary of a maximum commercial size of 130 cm for three garments whose Macao commercial size exceeds 1 30 cm may be applied for up to 5 % of the Philippines quantitative limits . Romania Hong Kong this figure shall be 3% . The export licence concerning these products must bear, in box 9, the words "The conversion rate for garments of a commercial size of not more than 130 cm must be applied ". 76 China These figures include the following quantities reserved for European industry for a period of 180 days each year : 1993 : 150 tonnes, 1994: 158 tonnes , 1995 : 165 tonnes . 97 ( a ) South Korea Fine nets (CN codes 5608 11 19 and 5608 11 99 ). Taiwan Thailand No L 29/88 Official Journal of the European Communities 2 . 2 , 94 Appendix B to Annex V Third country Remarks China The following quantities , made available annually for the years 1993 , 1994 and 1995 , may be used exclusively at European fairs : Category Quantity Unit 1 317 tonnes 2 1 338 tonnes 2 ( a ) 159 tonnes 3 196 tonnes 3 (a ) 27 tonnes 4 2 061 1 000 pieces 5 705 1 000 pieces 6 1 689 1 000 pieces 7 302 1 000 pieces 8 992 1 000 pieces 9 294 tonnes 10 2 215 , 1 000 pairs 12 843 1 000 pairs 13 3 192 1 000 pieces 19 5 431 1 000 pieces 20/39 372 tonnes 21 964 1 000 pieces 22 332 tonnes 24 1 138 1 000 pieces 32 1 84 tonnes 37 567 tonnes 37 (a ) 158 tonnes Flexibilities provided for in Article 7 of and Annex VIII to the present Regulation for China arc applicable to the above categories and amounts.' 2 . 2 . 94 Official Journal of the European Communities No L 29/89 ANNEX V 'ANNEX Vll referred to in Article 5 Outward processing traffic Article 1 Re-imports into the Community of textile products listed in column 2 of the table attached to this Annex, effected in accordance with the Regulations on economic outward processing in force in the Community , shall not be subject to the quantitative limits referred to in Article 2 of the Regulation where they are subject to specific quantitative limits given in column 4 of the table and have been re-imported after processing in the corresponding third country listed in column 1 for each of the quantitative limits specified . Article 2 Re-imports not covered by this Annex may be subject to specific quantitative limits in accordance with the procedure laid down in Article 17 of the Regulation, provided that the products concerned are subject to the quantitative limits laid down in Article 2 of this Regulation . Article 3 1 . Transfers between categories and advance use or carry-over of portions of specific quantitative limits from one year to another may be .carried out in accordance with the procedure laid down in Article 17 of the Regulation . 2 . However, automatic transfers in accordance with paragraph 1 may be carried out within the following limits :  transfer between categories for up to 20% of the quantitative limit established for the category to which the transfer is made, except in the case of re-imports from Bulgaria , the Czech Republic, Hungary, Poland , Romania and the Slovak Republic, where up to 25 % may be transferred , carry-over of a specific quantitative limit from one year to another for up to 10,5 % of the quantitative limit established for the actual year of utilization, except in the case of Bulgaria , the Czech Republic , Hungary, Poland , Romania and the Slovak Republic , where up to 1 3,5 % may be carricd over,  advance use of a specific quantitative limit for up to 7,5 % of the quantitative limit established for the actual year of utilization . 3 . Where there is a need for additional imports the specific quantitative limits may be adjusted in accordance with the procedure laid down in Article 17 of the Regulation . 4 . The Commission shall inform the third country or countries concerned of any measures taken pursuant to the preceding paragraphs . Article 4 1 . For the purpose of applying Article 1 , the competent authorities of the Member States, before issuing prior authorizations in accordance with the relevant Community regulations on economic outward processing, shall notify the Commission of the amounts of the requests for authorizations which they have received . In accordance with the procedure laid down in Article 17 of the Regulation, the Commission shall notify its confirmation that the requested amount(s ) are available for re-importation within the respective Community limits . 2 . The requests included in the notifications to- the Commission shall be valid if they establish clearly in each case : ( a ) the third country in which the goods are to be processed; ( b ) the category of textiles products concerned ; (c ) the amount to be re-imported ; ( d ) the Member State in which the re-imported products are to be put into free circulation . 3 . Normally the notifications referred to in the previous paragraphs of this Article shall be communicated electronically within the integrated network set up for this purpose, unless for imperative technical reasons it is necessary to use other means of communication temporarily . 4 . As far as possible, the Commission shall confirm to the authorities the full amount indicated in the requests notified for each category of products and each third country concerned . Notifications presented by Member States for which no confirmation can be given because the amounts requested are no longer available within the Community quantitative limit, will be stored by the Commission in the chronological order in which they have been received and confirmed in the same order as soon as further amounts bccome available through the application of flexibilities provided for in Article 3 . 5 . The competent authorities shall notify the Commission immediately after being informed of any quantity that is not used during the duration of validity of the import authorization . Such unused quantities shall automatically be transferred into the remaining quantities of the total Community quantitative limit for each category of product and each third country concerned . Article 5 The certificate of origin shall be issued by the competent governmental authorities in the supplier country concerned, in accordance with the Community legislation in force and the provisions of Annex III for all products covered by this Annex. Article 6 The competent authorities of the Member States shall supply the Commission with the names and addresses of the authorities competent to issue the prior authorizations referred to in Article 4 together with specimens of the stamp impressions used by them . No L 29/90 Official Journal of the European Communities 2 . 2 , 94 TABLE Community quantitative limits for goods re-imported under OPT (The complete description of the goods is shown in Annex I ) Third country Category Unit Quantitative limits 1993 1994 1995 Belarus GROUP IB 4 1 000 pieces 1 800 , 1 922 2 051 5 1 000 pieces 2 500 2 669 2 849 6 1 000 pieces 2 900 3 096 3 305 7 1 000 pieces 2 200 2 349 2 507 8 1 000 pieces 300 320 342 GROUP II B 12 1 000 pairs 1 600 1 720 1 849 13 1 000 pieces 200 209 218 15 1 000 pieces 950 1 014 1 083 16 1 000 pieces 300 318 337 21 1 000 pieces 600 641 684 24 1 000 pieces 200 215 231 26/27 1 000 pieces 950 1 014 1 083 29 1 000 pieces 350 371 393 73 1 000 pieces 1 900 2 028 2 165 83 tonnes 300 314 328 GROUP III B 74 1 000 pieces 350 371 393 Bulgaria GROUP IB 4 1 000 pieces 9 800 10 462 11 168 5 1 000 pieces 4 300 4 590 4 900 6 1 000 pieces 6 000 6 450 6 934 7 1 000 pieces 8 800 9 394 10 028 8 1 000 pieces 4 300 4 526 4 764 GROUP II B 14 1 000 pieces 550 15 1 000 pieces 2 100 73 1 000 pieces 2 100 2 289 2 495 76 1 000 pieces 1 200 China GROUP I B 4 1 000 pieces 200 215 231 5 1 000 pieces 500 530 562 6 1 000 pieces 1 800 1 908 2 022 7 1 000 pieces 500 530 562 8 1 000 pieces 1 200 1 254 1 310 GROUP II B 15 1 000 pieces 400 424 449 16 1 000 pieces 800 845 893 18 tonnes 100 108 116 21 1 000 pieces 1 500 1 613 1 733 24 1 000 pieces 100 105 111 26 1 000 pieces 900 968 1 040 31 1 000 pieces 5 000 5 225 5 460 73 1 000 pieces 200 215 231 76 tonnes 800 860 925 78 tonnes 50 52 55 83 tonnes 50 52 55 2 . 2 . 94 Official Journal of the European Communities No L 29/91 Third country Category Unit Quantitative limits 199.3 1994 1995 Czech Republic GROUP IB 4 1 000 pieces 4 800 5 088 5 393,5 5 1 000 pieces 3 705 3 927 4 163 6 1 000 pieces 3 770 3 996 4 236 7 1 000 pieces 2 400 2 544 2 696,5 8 1 000 pieces 3 965 4 143,5 4 330 GROUP II B 12 1 000 pairs 6 240 6 708 7 211 15 1 000 pieces 2 025 2 177 2 340 16 1 000 pieces 900 967,5 1 040 17 1 000 pieces 720 785 855 24 1 000 pieces 875 941 1 011 26 1 000 pieces 1 350 1 451 1 560 76 tonnes 2 800 3 052 3 327 Hungary GROUP IB 4 1 000 pieces 11 000 11 743 12 535 5 1 000 pieces 7 000 7 473 7 977 6 1 000 pieces 13 000 13 878 14 814 7 1 000 pieces 11 000 11 743 12 535 8 1 000 pieces 8 000 8 360 8 736 GROUP II B 12 1 000 pairs 22 000 23 815 25 780 15 1 000 pieces 10 500 11 445 12 475 16 1 000 pieces 2 200 2 398 2 614 17 1 000 pieces 2 500 2 725 2 970 24 1 000 pieces 6 000 6 540 7 129 73 1 000 pieces 2 500 2 725 2 970 Indonesia GROUP I B 6 1 000 pieces 504 549 598 7 1 000 pieces 335 365 398 8 1 000 pieces 420 457 499 Macao GROUP 1 B 6 1 000 pieces 224 229 233 GROUP II B 16 1 000 pieces 580 594 609 Malaysia GROUP IB 4 1 000 pieces 155 166 179 5 1 000 pieces 155 166 179 6 1 000 pieces 155 166 179 7 1 000 pieces 155 166 179 8 1 000 pieccs 131 137 143 Mongolia GROUP I B 5 1 000 pieces 150 159 169 No L 29/92 Official Journal of the European Communities 2 . 2 . 94 Third country Category Unit Quantitative limits 1993 1994 1995 Pakistan GROUP IB 4 1 000 pieces 2 150 2 311 2 485 5 1 000 pieces 850 927 1 010 6 1 000 pieces 2 000 2 140 2 290 7 1 000 pieces 950 1 017 1 088 8 1 000 pieces 1 325 1 418 1 517 GROUP II B 26 1 000 pieces 1 250 1 388 1 431 -, Philippines GROUP IB 6 1 000 pieces 401 423 446 8 1 000 pieces 111 115 119 GROUP HB 21 1 000 pieces 170 180 191 Poland GROUP IB 4 1 000 pieces 8 000 8 480 8 989 5 1 000 pieces 9 250 9 874 10 541 6 1 000 pieces 18 500 19 888 21 379 8 1 000 pieces 17 250 18 156 19 109 GROUP II B 12 1 000 pieces 7 000 7 630 8 317 14 1 000 pieces 4 550 4 960 5 406 15 1 000 pieces 11 000 11 990 13 069 16 1000 pieces 3 550 3 870 4 218 24 1 000 pieces 2 500 2 725 2 970 26 1 000 pieces 4 000 4 360 4 752 Romania GROUP IB 4 1 000 pieces 4 500 4 770 5 056 5 1 000 pieces 8 000 8 540 9 116 6 1 000 pieces 12 000 12 810 13 675 7 1 000 pieces 9 000 9 608 10 257 8 1 000 pieces 13 500 14 108 14 743 GROUP II B 12 1 000 pairs 8 500 9 138 9 823 13 1 000 pieces 17 500 14 1 000 pieces 2 500 2 725 2 970 15 1 000 pieces 6 000 6 540 7 129 16 1 000 pieces 1 800 17 1 000 pieces 3 500 3 815 4 158 24 1 000 pieces 4 000 4 360 4 752 26 1 000 pieces 3 500 68 tonnes 550 73 1 000 pieces 1 600 1 744 1 901 78 tonnes 1 000 2 , 2 . 94 Official Journal of the European Communities No L 29/93 Third country Category Unit Quantitative limits 1993 1994 1995 Russia GROUP I B 4 1 000 pieces 650 694 741 5 1 000 pieces 1 500 1 601 1 709 6 1 000 pieces 4 150 4 430 4 729 7 1 000 pieces 2 650 2 829 3 020 8 1 000 pieces 2 400 2 562 2 735 GROUP II B 12 1 000 pairs 3 200 3 416 3 647 13 1 000 pieces 1 000 1 053 1 108 15 1 000 pieces 2 650 2 789 2 936 16 1 000 pieces 900 947 997 21 1 000 pieces 3 500 3 736 3 988 24 1 000 pieces 1 850 1 975 2 108 26/27 1 000 pieces 2 250 2 368 2 492 29 1 000 pieces 3 050 3 210 3 379 73 1 000 pieces 2 350 2 473 2 603 ¢- 83 tonnes 350 368 388 GROUP III B 74 1 000 pieces 700 737 775 Singapore GROUP I B 7 1 000 pieces 425 451 478 Slovak Republic GROUP I B 4 1 000 pieces 1 200 1 272 1 348,5 5 1 000 pieces 2 795 2 963 3 140 6 1 000 pieces 2 730 2 894 3 067 7 1 000 pieces 1 600 1 696 1 797,5 8 1 000 pieces 2 535 2 649,5 2 768 GROUP II B 12 1 000 pairs 6 760 7 267 7 812 15 1 000 pieces 2 475 2 661 2 860 16 1 000 pieces 900 967,5 1 040 17 1 000 pieces 1 280 1 395 1 521 24 1 000 pieces 1 625 1 747 1 878 26 1 000 pieces 1 350 1 451 1 560 76 tonnes 4 200 4 578 4 990 Sri Lanka GROUP IB 6 1 000 pieces 1 640 1 716 1 836 7 1 000 pieces 1 210 1 295 1 386 8 1 000 pieces 1 115 1 193 1 277 GROUP II B 21 1 000 pieces 1 205 1 301 1 405 Thailand GROUP IB 5 1000 pieces 100 108 117 6 1 000 pieces 100 108 117 7 1 000 pieces 184 197 211 8 1 000 pieces 100 108 117 No L 29/94 Official Journal of the European Communities 2 . 2 . 94 Third country Category Unit Quantitative limits 1993 1994 1995 Thailand GROUP II B (cont'd) 21 1 000 pieces 337 387 446 26 1 000 pieces 152 164 178 Ukraine GROUP IB 4 1 000 pieces 1 600 1 708 1 823 5 1 000 pieces 2 200 2 349 2 507 6 1 000 pieces 2 800 2 989 3 191 7 1 000 pieces 4100 4 377 4 672 8 1 000 pieces 800 854 912 GROUP II B 12 1 000 pairs 6 000 6 450 6 934 13 1 000 pieces 800 836 874 15 1 000 pieces 2 400 2 562 2 735 16 1 000 pieces 500 530 562 21 1 000 pieces 1 600 1 708 1 823 24 1 000 pieces 700 753 809 26/27 1 000 pieces 4 800 5 124 5 470 29 1 000 pieces 1 100 1 166 1 236 73 1 000 pieces 500 534 570 83 tonnes 250 261 273 GROUP TUB 74 1 000 pieces 500 530 562 Vietnam GROUP IB 4 1 000 pieces 210 212 213 5 1 000 pieces 160 161 162 6 1 000 pieces 300 302 304 7 1 000 pieces 220 223 226 8 1 000 pieces 800 807 814 GROUP II B 12 1 000 pairs 1 560 1 607 1 655 13 1 000 pieces 520 528 536 18 tonnes 200 206 212 21 1 000 pieces 400 409 418 24 1 000 pieces 220 227 234 26 1 000 pieces 30 30 31 31 1 000 pieces 300 311 323 76 tonnes 230 . 240 251 ' 2 . 2 . 94 Official Journal of the European Communities No L 29/95 ANNEX VI 'ANNEX VIII referred to in Article 7 Flexibility provisions The attached table indicates for each of the supplier countries listed in column 1 the maximum amounts which, after advance notification to the Commission, it may transfer between the corresponding quantitative limits indicated in Annex V in accordance with the following provisions :  advance utilization of the quantitative limit for the particular category established for the following quota year shall be authorized up to the percentage of the quantitative limit for the current year indicated in column 2 ; the amounts in question shall be deducted from the corresponding quantitative limits for the following year,  carry-over of amounts not utilized in a given year to the corresponding quantitative limit for the following year shall be authorized up to the percentage of the quantitative limit for the year of actual utilization indicated in column 3 ,  transfers from category 1 to categories 2 and 3 shall be authorized up to the percentages of the quantitative limit to which the transfer is made indicated in column 4,  transfers between categories 2 and 3 shall be authorized up to the percentages of the quantitative limit to which the transfer is made indicated in column 5,  transfers between categories 4, 5, 6 , 7 and 8 shall be authorized up to the percentages of the quantitative limit to which the transfer is made indicated in column 6 ,  transfers into any of the categories in Group II or III ( and where applicable Group IV) from any of the categories in Group I , II or III shall be authorized up to the percentages of the quantitative limit to which the transfer is made indicated in column 7 . The cumulative application of the flexibility provisions referred to above shall not result in an increase in any Community quantitative limit for a given year above the percentage indicated in column 8 . The table of equivalence applicable to the abovementioned transfers is given in Annex I. Additional conditions, possibilities for transfers and notes are given in column 9 of the table . No L 29/96 Official Journal of the European Communities 2 . 2 . 94 Country Advance utilization Carry-over Transfers from category 1 to categories 2 and 3 Transfers between categories 2 and 3 Transfers between categories 4, 5 , 6, 7 and 8 Transfers from Groups I , II and III to Groups II, III and IV Maximum increase in any category Additional conditions 1 2 3 4 5 6 7 8 9 Albania 5% 9% 11% 11% 11% 11% 17% Imports are currently not subject to quantitative limits With regard to column 7, transfers can also be made from and to Group V Argentina 5% 7% 7% 7% 7% 7% 17% Transfers may be made from categories 2 and 3 to category 1 up to 4% Armenia 5% 7% 4% 4% 4% 5% 13,5% Imports are currently not subject to quantitative limits With regard to column 7, transfers can also be made from and to Group V For Group I categories the limit in column 8 is 13% Azerbaijan 5% 7% 4% 4% 4% 5% 13,5% Imports are currently not subject to quantitative limits With regard to column 7, transfers can also be made from and to Group V For Group I categories the limit in column 8 is 13% 2 . 2 . 94 Official Journal of the European Communities No L 29/97 1 234 5 6 78 9 Bangladesh 5% 10% 12% 7% 7% 7% 17% Note: imports are currently not subject to quantitative limits Belarus 5% 7% 4% 4% 4% 5% 13,5% With regard to column 7, transfers can also be made from and to Group V For Group I categories the limit in column 8 is 13% Brazil 5% 7% 7% 7% 7% 7% 17% A transfer of 2 % from categories 2 and 3 to category 1 shall also be authorized Bulgaria 6% 10% 7% 7% 7% 10% 17% With regard to column 4, transfers may also be made from categories 2 and 3 to category 1 With regard to columns 4 and 5, the total quantities transferred to categories 2 and 3 may not exceed 7% China 2% 5% 7% 7% 7% 7% 17% Further amounts may be authorized following consultations in accordance with Article 16 up to: column 2 : 5% column 3 : 7% With regard to column 7, transfers from Groups I, II, and III may only be made into Groups II and III No L 29/98 Official Journal of the European Communities 2 . 2 . 94 1234 5 6 789 Czech Republic 6% 10% 7% 7% 7% 10% 17% Georgia 5% 7% 4% 4% 4% 5% 13,5% Imports are currently not subject to quantitative limits With regard to column 7, transfers can also be made from and to Group V For Group I categories the limit in column 8 is 13% Hong Kong 1% 2% 0% 4% 4% 5% 12% Further amounts may be authorized following consultations in accordance with Article 16 up to: column 2 : 5 % column 3 : 7% Hungary 6% 10% 7% 7% 7% 10% 17% Carry-over from quota year 1992 to 1993 shall be authorized up to 9% India 5% 7% 7% 7% 7% 7% 17% Indonesia 5% 7% 7% 7% 7% 7% 17% Kazakhstan 5% 7% 4% 4% 4% 5% 13,5% Imports are currently not subject to quantitative limits With regard to column 7, transfers can also be made from and to Group V For Group I categories the limit in column 8 is 13% 2 . 2 . 94 Official Journal of the European Communities No L 29/99 1 234 5 6 7 8 9 Kyrgyzstan 5 % 7 % 4 % 4 % 4 % 5 % 1 3,5 % Imports are currently not subject to quantitative limits With regard to column 7, transfers can also be made from and to Group V For Group I categories the limit in column 8 is 13% Latvia 5% 7% 4% 4% 4% 5% 13,5% Imports are currently not subject to quantitative limits With regard to column 7, transfers can also be made from and to Group V For Group I categories the limit in column 8 is 13% Lithuania 5% 7% 4% 4% 4% 5% 13,5% Imports are currently not subject to quantitative limits With regard to column 7 , transfers can also be made from and to Group V For Group I categories the limit in column 8 is 13 % Macao 1% 2% 0% 4% 4% 5% 12% Further amounts may be authorized following consultations in accordance with Article 16 up to : column 2 : 5 % column 3 : 7% No L 29/100 Official Journal of the European Communities 2 . 2 . 94 1 2 3 4 5 6 7 8 9 Malaysia 5% 7% 7% 7% 7% 7% 17% Moldova 5% 7% 4% 4% 4% 5% 13,5% Imports are currently not subject to quantitative limits With regard to column 7, transfers can also be made from and to Group V For Group I categories the limit in column 8 is 13 % Mongolia 5% 7% 4% 4% 4% 5% 13% With regard to column 7, transfers can also be made from and to Group V With regard to column 4, transfers may also be made from categories 2 and 3 to category 1 Pakistan 5% 7% 7% 7% 7% 7% 17% With regard to column 4 transfers may be made between categories 1 , 2 and 3 Peru 5% 9% 11% 7% 7% 7% 17% Transfers may be made between categories 1 , 2 and 3 up to 11% Philippines 5% 7% 7% 7% 7% 7% 17% 2 . 2 . 94 Official Journal of the European Communities No L 29/101 1234 5 6 789 Poland 6% 10% 7% 7% 7% 10% 17% Carry-over from quota year 1992 to 1993 shall be authorized up to 9 % Romania 6% 10% 7% 7% 7% 10% 17% With regard to column 4, transfers may also be made from categories 2 and 3 to category 1 With regard to columns 4 and 5 , the total quantities transferred to categories 2 and 3 may not exceed 7% Russia 5% 7% 4% 4% 4% 5% 13,5% For Group I categories the limit in column 8 is 13% Singapore 5% 7% 7% 7% 7% 7% . 17% Slovak Republic 6% 10% 7% 7% 7% 10% 17% Slovenia 5% 9% 7% 7% 7% 10% 17% Imports are currently not subject to quantitative limits With regard to the column 4, transfers may also be made from categories 2 and 3 to category 1 South Korea 1% 2% - 0% 4% 4% 5% 12% Further amounts may be authorized following consultations in accordance with Article 16 up to: column 2: 5% column 3 : 7% Sri Lanka 5% 9% 11% 7% 7% 7% 17% No L 29/102 Official Journal of the European Communities 2 . 2 . 94 1 2 3 4 5 6 7 8 9 Tajikistan 5% 7% 4% 4% 4% 5% 13,5% Imports are currently not subject to quantitative limits With regard to column 7, transfers can also be made from and to Group V For Group I categories the limit in column 8 is 13% Taiwan 1% 2% 0% 4% 4% 5% 12% Thailand 5% 7% 7% 7% 7% 7% 17% Turkmenistan 5% 7% 4% 4% 4% 5% 13,5% Imports are currently not subject to quantitative limits With regard to column 7, transfers can also be made from and to Group V For Group I categories the limit in column 8 is 13% Ukraine 5% 7% 4% 4% 4% 5% 13,5% With regard to column 7, transfers can also be made from and to Group V For Group I categories the limit in column 8 is 13% Uzbekistan 5% 7% 4% 4% 4% 5% 13,5% With regard to column 7, transfers can also be made from and to Group V For Group I categories the limit in column 8 is 13% 2 . 2 . 94 Official Journal of the European Communities No L 29/103 1234 5 6 789 Uruguay 5% 9% 11% 7% 7% 7% 17% Note: imports are currently not subject to quantitative limits Vietnam 1% 2% 0% 4% 4% 5% 12% There shall be no authorization for transfers between the specific quantitative limits established for categories included in different groups of products referred to in Annex V' No L 29/104 Official Journal of the European Communities 2 . 2 . 94 ANNEX VII 'ANNEX IX referred to in Article 10 Safeguard clauses; basket exit thresholds Supplier country Group I Group II Group 111 Group IV Group V Bangladesh ¢ 2,00% 8,00% 15,00% Peru 1,25% 6,25% 12,50% Sri Lanka Uruguay Argentina 1,00% 5,00% 10,00% Brazil India Indonesia Malaysia Pakistan Philippines Singapore Thailand Slovenia Hong Kong 0,40% 2,00% 6,00% Macao South Korea Taiwan Vietnam 0,20% 1,00% 3,00% 5,00% 5,00% China 5,00% 10,00% Albania 1,25% 6,25% 12,50% 12,50% 12,50% Mongolia 1,00% 5,00% 10,00% 8,00% 8,00% Latvia 0,40% 2,40% 8,00% 8,00% 8,00% Lithuania Russia 1,20% 4,00% 4,00% Ukraine 1,20% 4,00% 4,00% 4,00% Belarus Armenia 0,35% 1,20% 4,00% 4,00% 4,00%' Azerbaijan Georgia Moldova Kazakhstan Kyrgyzstan Tajikistan Turkmenistan Uzbekistan